

Exhibit 10.6
MASTER MANAGEMENT AGREEMENT
by and between
SONESTA INTERNATIONAL HOTELS CORPORATION
as “MANAGER”


AND
CAMBRIDGE TRS, INC.
as “OWNER”
Dated as of SEPTEMBER 25, 2020






--------------------------------------------------------------------------------



TABLE OF CONTENTS



Article I APPOINTMENT OF MANAGER
1
1.01    Appointment
1
1.02    Management of the Hotels
2
1.03    Services Provided by Manager
4
1.04    Employees
5
1.05    Right to Inspect
6
Article II TERM
6
2.01    Term
6
2.02    Early Termination
6
Article III COMPENSATION OF MANAGER; DISBURSEMENTS
6
3.01    Fees
6
3.02    Disbursements
6
3.03    Timing of Payments
7
Article IV ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND
OPERATING LOSSES
8
4.01    Accounting, Interim Payment and Annual Reconciliation
8
4.02    Books and Records
9
4.03    Accounts
10
4.04    Annual Operating Projection
10
4.05    Working Capital
10
4.06    Operating Losses
11
Article V REPAIRS, MAINTENANCE AND REPLACEMENTS
11
5.01    Manager’s Maintenance Obligation
11
5.02    Repairs and Maintenance to be Paid from Gross Revenues
11
5.03    Capital Repairs and Maintenance to be Paid by Owner or Landlord
12
5.04    FF&E Reserve Account
12
5.05    Ownership of Replacements
13
Article VI INSURANCE, DAMAGE AND CONDEMNATION
13
6.01    General Insurance Requirements
13
6.02    Waiver of Subrogation
13
6.03    Risk Management
13
6.04    Damage and Repair
14
6.05    Condemnation
14
Article VII TAXES
14
7.01    Real Estate and Personal Property Taxes
14
Article VIII OWNERSHIP OF THE HOTELS
15
8.01    Ownership of the Hotels
15
8.02    No Covenants, Conditions or Restrictions
16
8.03    Liens; Credit
16

    

--------------------------------------------------------------------------------




8.04    Financing
17
Article IX DEFAULTS
17
9.01    Manager Events of Default
17
9.02    Remedies for Manager Events of Default
17
9.03    Owner Events of Default
18
9.04    Remedies for Owner Events of Default
18
Article X ASSIGNMENT AND SALE
18
10.01    Assignment
18
10.02    Amendment of the Lease
20
Article XI MISCELLANEOUS
20
11.01    Right to Make Agreement
20
11.02    Actions By Manager
20
11.03    Relationship
20
11.04    Applicable Law
20
11.05    Notices
21
11.06    Confidentiality
21
11.07    Projections
21
11.08    Actions to be Taken Upon Termination
22
11.09    Trademarks, Trade Names and Service Marks
24
11.10    Waiver
24
11.11    Partial Invalidity
24
11.12    Survival
24
11.13    Negotiation of Agreement
24
11.14    Entire Agreement
25
11.15    Affiliates
25
11.16    Disputes
25
11.17    Permitted Contests
28
11.18    Indemnification
28
11.19    Remedies Cumulative
29
11.20    Amendments and Modifications
29
11.21    Claims; Binding Effect; Time of the Essence; Nonrecourse
29
11.22    Counterparts; Headings
29
11.23    No Political Contributions
29
11.24    REIT Qualification
30
11.25    Adverse Regulatory Event
30
11.26    Tax Matters
30
11.27    Third Party Beneficiaries
31
Article XII DEFINITION OF TERMS; CONSTRUCTION
31
12.01    Definition of Terms
31
12.02    Construction
41



    2

--------------------------------------------------------------------------------





Schedule 1    The Hotels


    3


--------------------------------------------------------------------------------



THIS MASTER MANAGEMENT AGREEMENT (this “Agreement”) is executed as of September
25, 2020, by CAMBRIDGE TRS, INC., a Maryland corporation (“Owner”), and SONESTA
INTERNATIONAL HOTELS CORPORATION, a Maryland corporation (“Manager”).
R E C I T A L S:
A.Certain affiliates of Owner (each, a “Landlord”) own fee or leasehold title to
the real property related to the hotels listed on Schedule 1 to this Agreement
(each, a “Hotel”).
B.Prior to the date hereof, each Landlord leased one or more of the Hotels to an
affiliate of Owner (each, a “Prior Owner”) pursuant to a lease agreement (each,
a “Prior Lease”), and each Prior Owner engaged a third party manager (each, a
“Prior Manager”) to manage one or more of the Hotels pursuant to a management
agreement (each, a “Prior Management Agreement”), but each Prior Manager
defaulted or otherwise failed to perform certain of its obligations under its
Prior Management Agreement, and each Landlord and/or Prior Owner terminated the
Prior Leases and the Prior Management Agreements with respect to the Hotels.
C.As of the date hereof, Landlords lease the Hotels to Owner pursuant to the
Lease, and Owner desires to engage Manager to manage and operate the Hotels, and
Manager desires to be engaged to manage and operate the Hotels, on the terms and
conditions in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt of which is
hereby acknowledged, Owner and Manager agree as follows:
Article I


APPOINTMENT OF MANAGER
i.Appointment.
1.Subject to the provisions of this Agreement, Owner hereby engages Manager to
supervise, direct and control the management and operation of the Hotels during
the Term. Manager accepts such engagement and agrees to manage and operate the
Hotels during the Term in accordance with the terms and conditions of this
Agreement. Each Hotel shall be known by the name and operated under the Trade
Name designated for such Hotel on Schedule 1 (or such other Trade Name as may be
reasonably approved by Owner following the Effective Date for such Hotel). All
capitalized terms shall have the meaning ascribed to them in Article XII.
2.Owner and Manager may terminate the Term of this Agreement with respect to any
Hotel or cause additional hotels to become subject to this Agreement by
executing and delivering an amended and restated Schedule 1 which shall amend,
restate and replace the then-current Schedule 1 from and after the date on which
it is executed and delivered by both Owner and Manager. If the owner of the fee
or leasehold title to any Hotel that is added to this



--------------------------------------------------------------------------------





Agreement after the date hereof has not already joined this Agreement as a
Landlord, then such owner shall execute a joinder in form and substance similar
to the joinder executed by the original Landlords who joined this Agreement,
and, upon executing such joinder, such owner shall thereafter be considered a
Landlord for all purposes under this Agreement.
ii.Management of the Hotels.
i.The management and operation of the Hotels shall be under the exclusive
supervision and control of Manager except as otherwise specifically provided in
this Agreement. Manager shall manage and operate each Hotel in an efficient and
economical manner substantially consistent with standards prevailing in other
hotels in the System being operated under the same brand as such Hotel,
including all activities in connection therewith which are customary and usual
to such an operation (the “Operating Standards”); provided, however, that if the
market area or the physical peculiarities of any Hotel warrant, in the
reasonable judgment of Manager, a deviation from such Operating Standards shall
be permitted. Subject to the foregoing, Manager shall, in accordance with the
applicable System Standards, Operating Standards and the terms of this
Agreement:
1.Recruit, employ, supervise, direct and (when appropriate) furlough or
discharge the employees at each Hotel.
2.Establish Guest Room rates and prices, rates and charges for services provided
in each Hotel.
3.Establish administrative policies and procedures, including policies and
procedures for employment, control of revenue and expenditures, maintenance of
bank accounts for the purchasing of supplies and services, control of credit,
and scheduling of maintenance and verify that the foregoing procedures are
operating in a sound manner.
4.Manage expenditures to replenish Inventories and Fixed Asset Supplies, make
payments on accounts payable and collect accounts receivable.
5.Arrange for and supervise public relations and advertising and prepare
marketing plans.
6.Procure all Inventories and replacement Fixed Asset Supplies.
7.Prepare and deliver Monthly Statements, Annual Operating Statements, Annual
Operating Projections, and such other information required by this Agreement or
as Owner may reasonably request.
8.Plan, execute and supervise repairs, maintenance, alterations and improvements
at each Hotel (subject to the limitations set forth in this Agreement).
9.Provide, or cause to be provided, risk management services relating to the
types of insurance required to be obtained or provided by Manager under this
Agreement and
    2

--------------------------------------------------------------------------------





provide such information related to risk management as Owner may from time to
time reasonably request.
10.Obtain and keep in full force and effect, either in its own name or in
Owner’s and/or any applicable Landlord’s name, as may be required by applicable
law, any and all licenses and permits to the extent within the control of
Manager (or, if not within the control of Manager, Manager shall use
commercially reasonable efforts to obtain and keep same in full force and
effect).
11.Reasonably cooperate in a Sale of a Hotel or in obtaining a Mortgage.
12.On behalf of Owner, negotiate, enter into and administer leases, subleases,
licenses and concession agreements for all public space at each Hotel (including
all retail, office and lobby space and antenna leases on rooftop areas) and
administer, comply with and arrange for extensions of any ground lease or common
interest realty associations as necessary.
13.On behalf of Owner, negotiate, enter into and administer service contracts
and licenses for the operation of each Hotel, including contracts and licenses
for health and safety, systems maintenance, electricity, gas, telephone,
cleaning, elevator and boiler maintenance, air conditioning maintenance, laundry
and dry cleaning, master television service, internet service, use of
copyrighted materials (such as music and videos), entertainment and other
services as Manager deems advisable.
14.Negotiate, enter into and administer contracts for the use of banquet and
meeting facilities and Guest Rooms by groups and individuals.
15.Take reasonable action to collect and institute in its own name or in the
name of Owner or the applicable Hotel, in each instance as Manager in its
reasonable discretion deems appropriate, legal actions or proceedings to collect
charges, rent or other income derived from the operation of the Hotel or to oust
or dispossess guests, tenants, members or other persons in possession therefrom,
or to cancel or terminate any lease, license or concession agreement for the
breach thereof or default thereunder by any tenant, licensee or concessionaire.
16.Make representatives available to consult with and advise Owner, at Owner’s
reasonable request, concerning policies and procedures affecting the conduct of
the business of each Hotel.
17.Collect on behalf of Owner and account for and remit to governmental
authorities all applicable excise, sales, occupancy and use taxes or similar
governmental charges collected by or at each Hotel directly from guests, members
or other patrons, or as part of the sales price of any goods, services or
displays, such as gross receipts, admission or similar or equivalent taxes,
duties, levies or charges.
18.Keep Owner advised of significant events which occur with respect to any
Hotel which might reasonably be expected to have a material adverse effect on
the financial performance or value of such Hotel.
    3

--------------------------------------------------------------------------------





19.Perform such other tasks with respect to each Hotel as are customary and
consistent with the Operating Standards and the System Standards (subject to the
limitations set forth in this Agreement).
ii.Manager shall use commercially reasonable efforts to comply with all Legal
Requirements and Insurance Requirements pertaining to its operation of each
Hotel. Without limiting the foregoing, Manager shall comply with all
Environmental Laws pertaining to each Hotel and to the generation, maintenance,
storage and use of any Hazardous Substances on or at such Hotel, and Manager
shall transmit to Owner and Landlord copies of any citations, orders, notices or
other governmental communications received by Manager with respect to Hazardous
Substances or environmental compliance at any Hotel.
iii.Manager shall use commercially reasonable efforts to obtain and maintain all
approvals necessary to use and operate each Hotel in accordance with the System
Standards, Operating Standards and Legal Requirements; provided, however, for
the avoidance of doubt, except as they may otherwise expressly agree in writing,
neither any Landlord nor Owner shall have any obligation to fund (and they shall
not fund), and Manager shall not have any obligation to perform (and it shall
not perform), any capital improvements to cause any Hotel to comply with the
System Standards or the Operating Standards. Owner shall cooperate with Manager
and shall (or cause the applicable Landlord to) execute all applications and
consents reasonably required to be executed by Owner in order for Manager to
obtain and maintain such approvals.
iv.Manager shall not use, and shall exercise commercially reasonable efforts to
prevent the use of, any Hotel and Owner’s Personal Property, if any, for any
unlawful purpose. Manager shall not commit, and shall use commercially
reasonable efforts to prevent the commission of, any waste at any Hotel. Manager
shall not use, and shall use commercially reasonable efforts to prevent the use
of, any Hotel in such a manner as will constitute an unlawful nuisance. Manager
shall use commercially reasonable efforts to prevent the use of each Hotel in
such a manner as might reasonably be expected to impair Owner’s or any
applicable Landlord’s title thereto or any portion thereof or might reasonably
be expected to give rise for a claim or claims for adverse use or adverse
possession by the public, or of implied dedication of such Hotel or any portion
thereof.
a.Services Provided by Manager.
v.Manager shall furnish certain services to each Hotel, from time to time during
the Term for such Hotel, which are furnished generally on a central or regional
basis to other hotels in the System which are managed by Manager, and which
benefit such Hotel as a participant in the System, such as: national sales
office services; central operational support for rooms, food and beverage and
engineering; central training services; career development; management personnel
relocation; central safety and loss prevention services; central advertising and
promotion (including direct and image media and advertising administration);
consumer affairs to the extent not charged or allocated directly to individual
Hotels; the national reservations system service and inventory and revenue
management services; centralized payroll and accounting services; computer
system development, support and operating costs; and central monitoring and
management support from “line management” personnel such as area managers.
    4

--------------------------------------------------------------------------------





Other than the charges for the national reservation system services, for which
Manager receives the Reservation Fee, the Loyalty Program Fee and the Marketing
Program Fee, the charges for the services listed in this Section 1.03.A. shall
not be separately compensated and are included in the System Fee.
vi.Notwithstanding the foregoing, if after the applicable Effective Date for any
Hotel it is determined that there are central or regional services which may be
furnished for the benefit of hotels in the System or in substitution for
services now performed at individual hotels which may be more efficiently or
effectively performed on a group basis, Manager shall furnish such services and
Owner and Manager shall reasonably agree on the allocation of the costs thereof
to each Hotel, which agreement shall be reflected in an approved Annual
Operating Projection.
b.Employees.
i.All personnel employed at each Hotel shall at all times be the employees of
Manager. Subject to the terms of this Agreement, Manager shall have absolute
discretion with respect to all personnel employed at each Hotel, including,
without limitation, decisions regarding hiring, promoting, transferring,
compensating, supervising, terminating, directing and training all employees at
such Hotel, and, generally, establishing and maintaining all policies relating
to employment; provided Manager shall not enter into any written employment
agreements with any person which purport to bind Owner and/or purport to be
effective regardless of a termination, without obtaining Owner’s consent.
Manager shall comply with all Legal Requirements regarding labor relations; if
either Manager or Owner shall be required, pursuant to any such Legal
Requirement, to recognize a labor union or to enter into a collective bargaining
with a labor union, the party so required shall promptly notify the other party.
Manager shall have the authority to negotiate and settle labor union contracts
with union employees and union representatives and Manager is authorized to
settle labor disputes and administrative claims as may be routinely necessary in
the daily management of any Hotel, provided Owner shall be given prompt notice
of any negotiations which could reasonably be expected to result in contracts
which would bind Owner (including any negotiations involving contracts that
would extend beyond the Term of this Agreement with respect to any Hotel) and
shall be provided with any written materials in connection therewith at least
ten (10) days prior to execution of any contract or amendment. Manager shall
indemnify Owner and the applicable Landlord for all costs and expenses
(including reasonable attorneys’ fees) incurred by either of them if either of
them are joined in or made party to any suit or cause of action alleging that
Manager has failed to comply with all Legal Requirements or the requirements of
any collective bargaining agreement pertaining to the employment of Manager’s
employees at any Hotel.
ii.Manager shall have the authority to hire, dismiss or transfer any Hotel’s
general manager, provided Manager shall keep Owner reasonably informed with
respect to such actions. Upon Owner’s request, Manager will provide the Owner
the opportunity to interview general manager candidates before they are hired.
iii.Manager shall decide which, if any, of the employees of each Hotel shall
reside at such Hotel (provided that Owner’s prior approval shall be obtained if
more than two (2) such employees and their immediate families reside at any
Hotel), and shall be permitted to provide
    5

--------------------------------------------------------------------------------





free accommodations and amenities to its employees and representatives living at
or visiting any Hotel in connection with its management or operation consistent
with Manager’s usual practices for hotels in the System. No person shall
otherwise be given gratuitous accommodations or services without prior approval
of Owner and Manager, except in accordance with usual practices of the hotel and
travel industry.
c.Right to Inspect. Manager shall permit Owner and the applicable Landlord and
their respective authorized representatives to inspect or show any Hotel during
usual business hours upon not less than twenty-four (24) hours’ notice and to
make such repairs as Owner and Landlord are permitted or required to make
pursuant to the terms of the Lease, provided that any inspection or repair by
Owner or such Landlord or their representatives shall not unreasonably interfere
with the use and operation of any Hotel and further provided that, in the event
of an emergency as determined by Owner or Landlord in its reasonable discretion,
prior notice shall not be required.
Article II


TERM
d.Term. The term of this Agreement for each Hotel shall begin on the applicable
Effective Date for such Hotel and shall expire on December 31, 2021 (the
“Term”); provided, however, the Term for each Hotel shall automatically be
extended for successive periods of one (1) year each, subject to either party’s
right to terminate the Term of this Agreement with respect to any Hotel in
accordance with the terms hereof.
e.Early Termination. Owner may terminate the Term of this Agreement with respect
to any Hotel, for any reason or for no reason at all, by written notice
delivered to Manager at least thirty (30) days in advance of such termination.
Manager may terminate the Term of this Agreement with respect to any Hotel, for
any reason or for no reason at all, by written notice delivered to Owner at
least sixty (60) days in advance of such termination.
Article III


COMPENSATION OF MANAGER; DISBURSEMENTS
f.Fees. In consideration of the management services to be performed during the
Term for each Hotel, Manager shall be paid the sum of the following for such
Hotel:
i.Base Management Fee;
ii.Reservation Fee;
iii.System Fee;
iv.Procurement and Construction Supervision Fee;
v.Loyalty Program Fee; and
    6

--------------------------------------------------------------------------------





vi.Marketing Program Fee.
g.Disbursements. Gross Revenues for each Hotel shall be distributed in the
following order of priority:
i.First, to pay all Deductions (excluding the Base Management Fee, the
Reservation Fee and the System Fee) for such Hotel;
ii.Second, to Manager, an amount equal to the Base Management Fee, the
Reservation Fee and the System Fee for such Hotel;
iii.Third, to Owner, an amount equal to Owner’s Priority for such Hotel;
iv.Fourth, pari passu, (i) to Owner, in an amount necessary to reimburse Owner
for all Owner Working Capital Advances and Owner Operating Loss Advances
(collectively, “Owner Advances”) for such Hotel which have not yet been repaid
pursuant to this Section 3.02, and (ii) to Manager, in an amount necessary to
reimburse Manager for all Additional Manager Advances for such Hotel which have
not yet been repaid pursuant to this Section 3.02. If at any time the amounts
available for distribution to Owner and Manager pursuant to this Section 3.02
are insufficient (a) to repay all such outstanding Owner Advances, and (b) all
such outstanding Additional Manager Advances, then Owner and Manager shall be
paid from such amounts the amount obtained by multiplying a number equal to the
amount of the funds available for distribution by a fraction, the numerator of
which is the sum of all such outstanding Owner Advances, or all such outstanding
Additional Manager Advances, as the case may be, and the denominator of which is
the sum of all such outstanding Owner Advances plus the sum of all such
outstanding Additional Manager Advances;
v.Fifth, to the FF&E Reserve Account, an amount equal to the FF&E Reserve
Deposit for such Hotel; and
vi.Finally, to Owner, the Owner’s Residual Payment for such Hotel.
h.Timing of Payments.
vii.Payment of the Deductions, excluding the Base Management Fee, the
Reservation Fee and the System Fee, shall be made in the ordinary course of
business. The Base Management Fee, the Reservation Fee, the System Fee, the
Owner’s Priority, the FF&E Reserve Deposit and the Owner’s Residual Payment for
each Hotel shall be paid on or before the twentieth (20th) day after close of
each calendar month during the Term for such Hotel, based upon Gross Revenues or
Gross Room Revenues for such Hotel, as the case may be, as reflected in the
Monthly Statement for such Hotel for such month. If any installment of the Base
Management Fee, the Reservation Fee, the System Fee or the Owner’s Priority for
any Hotel is not paid when due, it shall accrue interest at the Interest Rate.
Calculations and payments of the FF&E Reserve Deposit and/or the Owner’s
Residual Payment for each Hotel with respect to each calendar month within a
calendar year shall be accounted for cumulatively based upon the year-to-date
Operating Profit for such Hotel as reflected in the Monthly Statement for such
Hotel for such
    7

--------------------------------------------------------------------------------





calendar month and shall be adjusted to reflect distributions for prior calendar
months in such year. Additional adjustments to all payments will be made on an
annual basis based upon the Annual Operating Statement for each Hotel for each
Year and any audit conducted pursuant to Section 4.02.B.
viii.Subject to Section 3.03.C, if the portion of Gross Revenues for any Hotel
to be distributed to Manager or Owner pursuant to Section 3.02 is insufficient
to pay amounts then due in full, any amounts left unpaid shall be paid from and
to the extent of such Gross Revenues available therefor at the time
distributions are made in successive calendar months until such amounts are paid
in full, together with interest thereon, if applicable, and such payments shall
be made from such available Gross Revenues in the same order of priority as
other payments made on account of such items in successive calendar months.
ix.Other than with respect to Reimbursable Advances, calculations and payments
of the fees and other payments in Section 3.02 and distributions of Gross
Revenues within a Year shall be accounted for cumulatively within a Year, but
shall not be cumulative from one Year to the next. Calculations and payments of
Reimbursable Advances shall be accounted for cumulatively within a Year and
shall be cumulative from one Year to the next.
Article IV


ACCOUNTING, BOOKKEEPING AND BANK ACCOUNTS; WORKING CAPITAL AND OPERATING LOSSES
i.Accounting, Interim Payment and Annual Reconciliation.
i.Within fifteen (15) days after the close of each calendar month during the
Term for any Hotel, Manager shall deliver an accounting (the “Monthly
Statement”) to Owner showing Gross Revenues, Gross Room Revenues, occupancy
percentage and average daily rate, Deductions, Operating Profit, and
applications and distributions thereof for such Hotel for the preceding calendar
month and year-to-date.
ii.Within forty-five (45) days after the end of each Year, Manager shall deliver
to Owner and the applicable Landlord a statement (the “Annual Operating
Statement”) in reasonable detail summarizing the operations of each Hotel for
the immediately preceding Year and an Officer’s Certificate setting forth the
totals of Gross Revenues, Deductions, and the calculation of the Incentive
Management Fee and Owner’s Residual Payment for such Hotel for the preceding
Year and certifying that such Annual Operating Statement is true and correct.
Manager and Owner shall, within ten (10) Business Days after Owner’s receipt of
any such statement, make any adjustments, by cash payment, in the amounts paid
or retained for such Year as are required because of variances between the
Monthly Statements and the Annual Operating Statement for any Hotel. Any
payments shall be made together with interest at the Interest Rate from the date
such amounts were due or paid, as the case may be, until paid or repaid. The
Annual Operating Statement for each Hotel shall be controlling over the Monthly
Statements for such Hotel and shall be final, subject to adjustments required as
a result of an audit requested by Owner or any applicable Landlord pursuant to
Section 4.02.B.
    8

--------------------------------------------------------------------------------





iii. In addition, Manager shall provide such information relating to each Hotel
and public information relating to Manager and its Affiliates that (a) may be
reasonably required in order for the applicable Landlord, Owner or SVC, to
prepare financial statements in accordance with GAAP or to comply with
applicable securities laws and regulations and the SEC’s interpretation thereof,
(b) may be reasonably required for the applicable Landlord, Owner or SVC, as
applicable, to prepare federal, state or local tax returns, or (c) is of the
type that Manager customarily prepares for other hotel owners. The foregoing
does not constitute an agreement by Manager either to join any Landlord, Owner
or SVC, as applicable, in a filing with or appearance before the SEC or any
other regulatory authority or to take or consent to any other action which would
cause Manager to be liable to any third party for any statement or information
other than those statements incorporated by reference pursuant to clause (a)
above.
1.Owner may at any time, and from time to time, provide copies of any of the
statements furnished under this Section 4.01 to any Person which has made or is
contemplating making a Mortgage, or a prospective purchaser in connection with a
Sale of a Hotel, subject to such Person entering into a confidentiality
agreement with Manager as Manager may reasonably require.
2.In addition, Owner or the applicable Landlord shall have the right, from time
to time at Owner’s or such Landlord’s, as the case may be, sole cost and
expense, upon reasonable notice, during Manager’s customary business hours, to
cause Manager’s books and records with respect to any Hotel to be audited by
auditors selected by Owner or the applicable Landlord, as applicable, at the
place or places where such books and records are customarily kept.
j.Books and Records.
i.Books of control and account pertaining to operations at each Hotel shall be
kept on the accrual basis and in all material respects in accordance with the
Uniform System of Accounts and with GAAP (provided that, to the extent of a
conflict, GAAP shall control over the Uniform System of Accounts), or in
accordance with such industry standards or such other standards with which
Manager is required to comply from time to time, with the exceptions, if any,
provided in this Agreement, to the extent applicable, which will accurately
record the Gross Revenues and the application thereof. Manager shall retain, for
at least three (3) years after the expiration of each Year, reasonably adequate
records showing Gross Revenues and the application thereof for such Year. The
provisions of this Section 4.02.A shall survive termination.
ii.Owner and any Landlord may, at reasonable intervals during Manager’s normal
business hours, examine such books and records including, without limitation,
supporting data and sales and excise tax returns. If Owner or any Landlord
desires, at its own expense, to audit, examine, or review the Annual Operating
Statement, it shall notify Manager in writing within one (1) year after receipt
of such statement of its intention to audit and begin such audit within one (1)
year after Manager’s receipt of such notice. Owner or the applicable Landlord,
as the case may be, shall use commercially reasonable efforts to complete such
audit as soon as practicable after the commencement thereof, subject to
reasonable extension if any Landlord’s or Owner’s accountant’s inability to
complete the audit within such time is caused by Manager. If neither
    9

--------------------------------------------------------------------------------





any Landlord nor Owner makes such an audit, then such statement shall be deemed
to be conclusively accepted by Owner as being correct, and neither the
applicable Landlord nor Owner shall have any right thereafter, except in the
event of fraud by Manager, to question or examine the same. If any audit by
Owner or any Landlord discloses an understatement or overpayment of any net
amounts due Owner or Manager, Manager shall, promptly after completion of the
audit, render a statement to Owner and the applicable Landlord setting forth the
adjustments required to be made to the distributions under Section 3.02 for such
Year as a result of such audit, and Owner and Manager, as the case may be, shall
make any additional payments required to comply with such revised statement
together with interest at the Interest Rate from the date when due or overpaid.
Any dispute concerning the correctness of an audit shall be settled by
arbitration. Manager shall pay the cost of any audit revealing understatement of
Operating Profit for any Hotel by more than three percent (3%), and such amount
shall not be a Deduction. The provisions of this Section 4.02.B shall survive
termination.
k.Accounts. All funds derived from the operation of each Hotel shall be
deposited by Manager in a bank account(s) in a bank designated by Manager.
Withdrawals from such accounts shall be made solely by representatives of
Manager whose signatures have been authorized. Reasonable petty cash shall be
maintained at each Hotel.
l.Annual Operating Projection.
iii.Owner and Manager acknowledge and agree that, prior to the Effective Date
for each Hotel, (i) Owner delivered to Manager a copy of the statement of the
estimated financial results of the operation of such Hotel for the forthcoming
Year (the “Annual Operating Projection”) that was prepared by the Prior Manager
or (b) Owner and Manager agreed upon an Annual Operating Projection for such
Hotel.
iv.Following the Effective Date for each Hotel, to the extent applicable,
Manager shall furnish to Owner for its review and comment, at least sixty (60)
days prior to the beginning of the next Year, an Annual Operating Projection for
the forthcoming Year. Such projection shall project the estimated Gross
Revenues, Deductions, and Operating Profit for such Hotel. Manager agrees to
make qualified personnel from Manager’s staff available to explain such Annual
Operating Projections, at Owner’s request. Manager will at all times give good
faith consideration to Owner’s suggestions regarding any Annual Operating
Projection. Manager shall thereafter submit to Owner, by no later than January
2nd of such Year, a modified Annual Operating Projection if any changes are made
following receipt of comments from Owner.
v.Manager shall endeavor to adhere to the Annual Operating Projection for each
Hotel unless otherwise agreed by Owner and Manager. It is understood, however,
that any Annual Operating Projection is an estimate only and that unforeseen
circumstances including the costs of labor, material, services and supplies,
casualty, operation of law, or economic and market conditions may make adherence
to the Annual Operating Projection impracticable, and Manager shall be entitled
to depart therefrom due to causes of the foregoing nature; provided, however,
that nothing herein shall be deemed to authorize Manager to take any action
prohibited by this Agreement or to reduce Manager’s other rights or obligations
hereunder.
    10

--------------------------------------------------------------------------------





m.Working Capital. On the Effective Date for each Hotel, Owner agrees to advance
to Manager, as Working Capital, an additional amount equal to either (a) $2,000
multiplied by the number of Guest Rooms at such Hotel if such Hotel is a Full
Service Hotel or (b) $1,000 multiplied by the number of Guest Rooms at such
Hotel if such Hotel is a Select Service Hotel. Upon notice from Manager, Owner
shall have the right, without any obligation and in its sole discretion, to
advance additional funds necessary to maintain Working Capital (“Additional
Working Capital”) at each Hotel at levels determined by Manager to be reasonably
necessary to satisfy the needs of such Hotel as its operation may from time to
time require within ten (10) Business Days of such request. Any such request by
Manager shall be accompanied by a reasonably detailed explanation of the reasons
for the request. If Owner does not advance such Additional Working Capital,
Manager shall have the right, without any obligation and in its sole discretion,
to fund such Additional Working Capital within ten (10) Business Days after such
initial ten (10) day period. All such advances shall be Owner Working Capital
Advances or Additional Manager Advances, as applicable.
n.Operating Losses. To the extent there is an Operating Loss at any Hotel for
any calendar month, Owner shall fund such Operating Loss within twenty (20) days
after Manager has delivered notice thereof to Owner and any Operating Loss
funded by Owner shall be an “Owner Operating Loss Advance” for such Hotel.
Article V


REPAIRS, MAINTENANCE AND REPLACEMENTS
o.Manager’s Maintenance Obligation. Manager shall maintain each Hotel, including
all private roadways, sidewalks and curbs located thereon, in good order and
repair, reasonable wear and tear excepted, and in conformity with Legal
Requirements, Insurance Requirements, System Standards (subject to the
limitations set forth in this Agreement) and any Existing CC&Rs or Future CC&Rs.
Subject to the limitations set forth in this Agreement, Manager shall promptly
make or cause to be made all necessary and appropriate repairs, replacements,
renewals, and additions thereto of every kind and nature, whether interior or
exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen. All repairs, renovations, alterations, improvements, renewals,
replacements or additions shall be made in a good, workmanlike manner,
consistent with Manager’s and industry standards for like hotels in like
locales, in accordance with all applicable federal, state and local statutes,
ordinances, bylaws, codes, rules and regulations relating to any such work.
Manager shall not take or omit to take any action, with respect to any Hotel the
taking or omission of which would materially and adversely impair the value of
such Hotel or any part thereof for its use as a hotel. The cost and expense
incurred in connection with Manager’s obligations hereunder shall be paid either
from Gross Revenues or Working Capital for such Hotel or from funds provided by
Owner or Landlord with respect to such Hotel, as the case may be. For the
avoidance of doubt, nothing contained in this Section 5.01 shall obligate
Manager to perform any maintenance, repairs or alterations at any Hotel which
would be capitalized under GAAP, and Manager shall not perform any such
maintenance, repairs or alterations except in accordance with Section 5.03.
    11

--------------------------------------------------------------------------------





p.Repairs and Maintenance to be Paid from Gross Revenues. Manager shall promptly
make or cause to be made, such routine maintenance, repairs and minor
alterations as it determines are necessary to comply with Manager’s obligations
under Section 5.01. The phrase “routine maintenance, repairs, and minor
alterations” shall include only those which are normally expensed under GAAP.
The cost of such maintenance, repairs and alterations for any Hotel shall be
paid from Gross Revenue or Working Capital for such Hotel.
q.Capital Repairs and Maintenance to be Paid by Owner or Landlord. Only if
requested in writing and funded by amounts available in the FF&E Reserve Account
for such Hotel or provided by the applicable Landlord or Owner, Manager shall
promptly make or cause to be made, any of the items listed below as are
necessary to comply with any applicable Legal Requirements or Insurance
Requirements:
1.Replacements, renewals and additions related to the FF&E at a Hotel;
2.Routine or nonmajor repairs, renovations, renewals, additions, alterations,
improvements or replacements and maintenance which are normally capitalized (as
opposed to expensed) under GAAP, such as exterior and interior repainting;
resurfacing building walls, floors, roofs and parking areas; and replacing
folding walls and the like (but which are not major repairs, alterations,
improvements, renewals, replacements, or additions to a Hotel’s structure, roof,
or exterior façade, or to its mechanical, electrical, heating, ventilating, air
conditioning, plumbing or vertical transportation systems); and
3.Major repairs, renovations, additions, alterations, improvements, renewals or
replacements to a Hotel including, without limitation, with respect to such
Hotel’s structure, roof, or exterior façade, and to such Hotel’s mechanical,
electrical, heating, ventilating, air conditioning, plumbing or vertical
transportation systems.
Notwithstanding the foregoing, Manager shall replace the existing signage and
computer systems at each Hotel with signage and computer systems which are
consistent with the Operating Standards, the cost of which shall be agreed upon
between Manager and Owner prior to Manager’s installation of the same.
Otherwise, Manager shall not incur any capital expenditures or perform any
capital improvements at any Hotel without the express prior written consent of
Owner, which consent may be withheld by Owner in its sole and absolute
discretion.
In consideration for Manager’s services under this Section 5.03, Manager shall
receive the Procurement and Construction Supervision Fee which shall be included
in related draws from the FF&E Reserve as amounts generating such fees are paid.
The documentation of draws from the FF&E Reserve shall separately reflect the
corresponding Procurement and Construction Supervision Fee.


r.FF&E Reserve Account.
vi.Manager shall establish an interest-bearing account, in Owner’s name, in a
bank designated by Manager (and approved by Owner, such approval not to be
unreasonably withheld), into which all FF&E Reserve Deposits shall be paid (the
“FF&E Reserve Account”).
    12

--------------------------------------------------------------------------------





Funds on deposit in the FF&E Reserve Account (the “FF&E Reserves”) shall not be
commingled with any other funds without Owner’s consent.
vii.The FF&E Reserves may be applied by Manager only to the reasonable costs of
replacing the existing signage and computer systems at each Hotel as of the
Effective Date for such Hotel and the payment of any other capital expenditure
expressly approved by Owner in writing.
viii.In addition to the FF&E Reserve Deposit, other than Owner’s or Manager’s
personal property, all materials or FF&E which are scrapped or removed in
connection with the making of any major or non-major repairs, renovation,
additions, alterations, improvements, removals or replacements shall be disposed
of by Manager and the net proceeds thereof shall be deposited into the FF&E
Reserve Account and not included in Gross Revenues.
ix.Manager shall be the only Party entitled to withdraw funds from the FF&E
Reserve Account unless and until a Manager Event of Default shall occur.
Following the occurrence of a Manager Event of Default, Manager shall not have
the right to withdraw funds from the FF&E Reserve Account without Owner’s prior
written consent.
x.Upon the expiration or earlier termination of the Term with respect to any
Hotel, Manager shall disburse to Owner or Landlord, or as Owner or Landlord
shall direct, all remaining FF&E Reserves with respect to such Hotel after
payments of all expenses on account of capital expenditures incurred by Manager
during the Term for such Hotel in accordance with this Agreement.
s.Ownership of Replacements. All repairs, renovations, additions, alterations,
improvements, renewals or replacements made pursuant to this Agreement (if any)
and all FF&E Reserves, shall, except as otherwise provided in this Agreement, be
the property of the applicable Landlord or Owner, as applicable, as provided
under the Lease.
Article VI


INSURANCE, DAMAGE AND CONDEMNATION
t.General Insurance Requirements. Manager shall, at all times during the Term
for each Hotel, keep (or cause to be kept) such Hotel and all property located
therein or thereon, insured against the risks, including business interruption,
and in such amounts as Owner and Manager shall agree and as may be commercially
reasonable. Any disputes regarding such matters not resolved by the parties
within ten (10) Business Days (which period may be extended upon mutual
agreement of the parties) shall be resolved by arbitration.
u.Waiver of Subrogation. Owner and Manager agree that (insofar as and to the
extent that such agreement may be effective without invalidating or making it
impossible to secure insurance coverage from responsible insurance companies
doing business in the applicable State) with respect to any property loss which
is covered by insurance then being carried by Owner or Manager, the party
carrying such insurance and suffering said loss releases the others of and from
any and all claims with respect to such loss; and they further agree that
    13

--------------------------------------------------------------------------------





their respective insurance companies (and, if Owner or Manager shall self insure
in accordance with the terms hereof, Owner or Manager, as the case may be) shall
have no right of subrogation against the other on account thereof, even though
extra premium may result therefrom. If any extra premium is payable by Manager
as a result of this provision, Owner shall not be liable for reimbursement to
Manager for such extra premium.
v.Risk Management. Manager shall be responsible for the provision of risk
management oversight at each Hotel during the Term for such Hotel.
w.Damage and Repair.
i.If, during the Term for any Hotel, such Hotel is damaged or destroyed by fire,
casualty or other cause in any material respect, Owner shall give written notice
to Manager if Owner wishes to terminate this Agreement for such Hotel on account
thereof. If this Agreement is not terminated with respect to the affected Hotel,
Manager shall promptly repair and restore such Hotel on such terms as Owner and
Manager shall agree. If this Agreement is terminated with respect to the
affected Hotel, the applicable Landlord shall be entitled to retain the
insurance proceeds payable on account of such damage.
ii.All business interruption insurance proceeds payable with respect to the Term
for an affected Hotel shall be paid to Manager and included in Gross Revenues.
Any casualty which does not result in a termination of this Agreement shall not
excuse the payment of sums due to Owner hereunder.
x.Condemnation. If, during the Term for any Hotel, the whole or any material
portion of such Hotel shall be taken by Condemnation, this Agreement shall
terminate with respect to such Hotel and Owner and the applicable Landlord shall
seek the Award for their interests in such Hotel as provided in the Lease. If,
during the Term for any Hotel, there is a partial Condemnation of less than a
material portion of such Hotel, Owner shall give written notice to Manager if
Owner wishes to terminate this Agreement for such Hotel on account thereof. If
this Agreement is not terminated by Owner with respect to the affected Hotel,
Manager shall promptly repair and restore such Hotel on such terms as Owner and
Manager shall agree. Following any Condemnation, Manager shall have the right to
initiate such proceedings as it deems advisable to recover any damages to which
Manager may be entitled; provided, however, that Manager shall be entitled to
retain any Award it may obtain through such proceedings which are conducted
separately from those of Owner and the applicable Landlord only if such Award
does not reduce the Award otherwise available to Owner and such Landlord. Any
Award received by any Mortgagee under a Mortgage on the affected Hotel shall be
deemed to be an award of compensation received by the applicable Landlord.
Article VII


TAXES
y.Real Estate and Personal Property Taxes.
    14

--------------------------------------------------------------------------------





i.Subject to Section 11.17 relating to permitted contests, Manager shall pay,
from Gross Revenues for each Hotel, all Impositions with respect to such Hotel,
before any fine, penalty, interest or cost (other than any opportunity cost as a
result of a failure to take advantage of any discount for early payment) may be
added for non-payment, such payments to be made directly to the taxing
authorities where feasible, and shall promptly, upon request, furnish to the
applicable Landlord and Owner copies of official receipts or other reasonably
satisfactory proof evidencing such payments. If any such Imposition may, at the
option of the taxpayer, lawfully be paid in installments (whether or not
interest shall accrue on the unpaid balance of such Imposition), Manager may
exercise the option to pay the same (and any accrued interest on the unpaid
balance of such Imposition) in installments and, in such event, shall pay such
installments during the Term for each Hotel as the same become due and before
any fine, penalty, premium, further interest or cost may be added thereto.
Manager shall, upon request, provide such data as is maintained by Manager with
respect to any Hotel as may be necessary to prepare any required returns and
reports by Owner or the applicable Landlord.
Owner shall give, and will use reasonable efforts to cause the applicable
Landlord to give, copies of official tax bills and assessments which it may
receive with respect to each Hotel and prompt notice to Owner and Manager of all
Impositions payable by Owner under the Lease of which Owner or such Landlord, as
the case may be, at any time has knowledge; provided, however, that any
Landlord’s or Owner’s failure to give any such notice shall in no way diminish
Manager’s obligation hereunder to pay such Impositions (except that Owner or the
applicable Landlord, as applicable, shall be responsible for any interest or
penalties incurred as a result of such Landlord’s or Owner’s, as applicable,
failure promptly to forward the same).
ii.Notwithstanding anything herein to the contrary, each of Owner and Manager
shall pay from its own funds (and not from Gross Revenues of any Hotel) any
franchise, corporate, estate, inheritance, succession, capital levy or transfer
tax imposed on Owner or Manager, as applicable, or any income tax imposed (but
not gross receipt or general excise taxes) on any income of Owner or Manager
(including distributions pursuant to Article III).
Article VIII


OWNERSHIP OF THE HOTELS
z.Ownership of the Hotels.
i.Owner and each applicable Landlord hereby covenant that none of them will
hereafter impose or consent to the imposition of any liens, encumbrances or
other charges on any Hotel, except as follows:
1.easements or other encumbrances that do not adversely affect the operation of
the affected Hotel by Manager and that are not prohibited pursuant to Section
8.02;
2.Mortgages and related security instruments;
    15

--------------------------------------------------------------------------------





3.liens for taxes, assessments, levies or other public charges not yet due or
due but not yet payable; or
4.equipment leases for office equipment, telephone, motor vehicles and other
property approved by Manager.
i.Subject to liens permitted by Section 8.01.A, Owner and each applicable
Landlord covenant that, so long as there then exists no Manager Event of
Default, Manager shall quietly hold, occupy and enjoy each Hotel throughout the
Term for such Hotel free from hindrance, ejection or molestation by Owner or
such Landlord or other party claiming under, through or by right of either of
them. Owner agrees to pay and discharge any payments and charges and, at its
expense, to prosecute all appropriate actions, judicial or otherwise, necessary
to assure such free and quiet occupation as set forth in the preceding sentence.
aa.No Covenants, Conditions or Restrictions.
i.Owner and Landlord agree that, during the Term with respect to any Hotel, any
covenants, conditions or restrictions, including reciprocal easement agreements
or costsharing arrangements affecting such Hotel (collectively “Future CC&Rs”)
which would (i) prohibit or limit Manager from operating such Hotel in
accordance with System Standards, including related amenities of the Hotel;
(ii) allow such Hotel’s facilities (for example, parking spaces) to be used by
persons other than guests, invitees or employees of such Hotel; (iii) allow such
Hotel’s facilities to be used for specified charges or rates that have not been
approved by Manager; or (iv) subject such Hotel to exclusive arrangements
regarding food and beverage operation or retail merchandise, will not be entered
into unless Manager has given its prior written consent thereto, which consent
shall not be unreasonably withheld, conditioned or delayed. Manager hereby
consents to any easements, covenants, conditions or restrictions, including
without limitation any reciprocal easement agreements or cost-sharing agreements
which affect any Hotel and existed as of the Effective Date for such Hotel
(collectively, the “Existing CC&Rs”).
ii.All financial obligations imposed on Owner or on any Hotel pursuant to any
Future CC&Rs for which Manager’s consent was required under Section 8.02.A, but
not obtained, shall be paid by Owner.
iii.Manager shall manage, operate, maintain and repair each Hotel in compliance
with all obligations imposed on Owner, the applicable Landlord or such Hotel
pursuant to any Existing CC&Rs or Future CC&Rs (unless Manager’s consent was
required under Section 8.02.A, but not obtained) to the extent such Existing
CC&Rs and Future CC&Rs relate to the management, operation, maintenance and
repair of such Hotel.
ab.Liens; Credit. Manager and Owner shall use commercially reasonable efforts to
prevent any liens from being filed against any Hotel which arise from any
maintenance, repairs, alterations, improvements, renewals or replacements in or
to such Hotel. Manager and Owner shall cooperate, and Owner shall cause the
applicable Landlord to cooperate, in obtaining the release of any such liens. In
no event shall any party borrow money in the name of, or pledge the
    16

--------------------------------------------------------------------------------





credit of, any other party. Manager shall not allow any lien to exist with
respect to its interest in this Agreement.
Subject to encumbrances permitted under Section 8.01, Manager shall not, to the
extent funds to pay the same are available or provided on a timely basis as
required hereunder, directly or indirectly, create or allow to remain and shall
promptly discharge any lien, encumbrance, attachment, title retention agreement
or claim upon any Hotel, except (a) existing liens for those taxes of the
applicable Landlord which Manager is not required to pay hereunder, (b) liens
for Impositions or for sums resulting from noncompliance with Legal Requirements
so long as (i) the same are not yet due and payable, or (ii) are being contested
in accordance with Section 11.17, (c) liens of mechanics, laborers, materialmen,
suppliers or vendors incurred in the ordinary course of business that are not
yet due and payable or are for sums that are being contested in accordance with
Section 11.17 and (d) any Mortgages or other liens which are the responsibility
of the applicable Landlord.
ac.Financing. Each applicable Landlord shall be entitled to encumber one or more
of its Hotels with a Mortgage on commercially reasonable terms and, in such
event, all right and interest of Manager in and to the affected Hotel, shall be
subject and subordinate to such Mortgage.
Article IX


DEFAULTS
ad.Manager Events of Default. Each of the following shall constitute a “Manager
Event of Default”:
i.The filing by Manager of a voluntary petition in bankruptcy or insolvency or a
petition for reorganization under any bankruptcy law, or the admission by
Manager that it is unable to pay its debts as they become due, or the
institution of any proceeding by Manager for its dissolution or termination.
ii.The consent by Manager to an involuntary petition in bankruptcy or the
failure to vacate, within ninety (90) days from the date of entry thereof, any
order approving an involuntary petition by Manager.
iii.The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Manager as bankrupt
or insolvent or approving a petition seeking reorganization or appointing a
receiver, trustee, or liquidator of all or a substantial part of Manager’s
assets, and such order, judgment or decree continuing unstayed and in effect for
an aggregate of sixty (60) days (whether or not consecutive).
iv.At Owner’s election, the failure of Manager to make any payment required to
be made in accordance with the terms of this Agreement on or before the date
due, which failure continues for five (5) Business Days after notice from Owner.
    17

--------------------------------------------------------------------------------





v.At Owner’s election, the failure of Manager to perform, keep or fulfill any of
the other covenants, undertakings, obligations or conditions set forth in this
Agreement on or before the date required for the same, which failure continues
for thirty (30) days after notice from Owner, or, if the Manager Event of
Default is susceptible of cure, but such cure cannot be accomplished within such
thirty (30) day period, if Manager fails to commence the cure of such Manager
Event of Default within fifteen (15) days of such notice or thereafter fails to
diligently pursue such efforts to completion, provided in no event shall such
additional time exceed ninety (90) days.
vi.At Owner’s election, the failure of Manager to maintain insurance coverages
required to be maintained by Manager under Article VI, which failure continues
for five (5) Business Days after notice from Owner (except that no notice shall
be required if any such insurance coverage shall have lapsed).
ae.Remedies for Manager Events of Default. In the event of a Manager Event of
Default, Owner shall have the right to institute any and all proceedings
permitted by law or equity, including, without limitation, actions for specific
performance and/or damages.
af.Owner Events of Default. Each of the following shall constitute an “Owner
Event of Default” to the extent permitted by applicable law:
i.The filing by Owner or SVC of a voluntary petition in bankruptcy or insolvency
or a petition for reorganization under any bankruptcy law, or the admission by
Owner that it is unable to pay its debts as they become due, or the institution
of any proceeding by Owner for its dissolution or termination.
ii.The consent by Owner or SVC to an involuntary petition in bankruptcy or the
failure to vacate, within ninety (90) days from the date of entry thereof, any
order approving an involuntary petition by Owner.
iii.The entering of an order, judgment or decree by any court of competent
jurisdiction, on the application of a creditor, adjudicating Owner or SVC as
bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
Owner’s or SVC’s assets, and such order, judgment or decree’s continuing
unstayed and in effect for an aggregate of sixty (60) days (whether or not
consecutive).
iv.At Manager’s option, the failure of Owner to make any payment required to be
made in accordance with the terms of this Agreement on or before the due date,
which failure continues for five (5) Business Days after notice from Manager.
v.At Manager’s option, the failure of Owner to perform, keep or fulfill any of
the other covenants, undertakings, obligations or conditions set forth in this
Agreement, which failure continues for thirty (30) days after notice from
Manager, or, if the Owner Event of Default is susceptible of cure, but such cure
cannot be accomplished within such thirty (30) day period, if Owner fails to
commence the cure of such Owner Event of Default within fifteen (15) days of
such notice or thereafter fails to diligently pursue such efforts to completion,
provided that in no event shall such additional time exceed ninety (90) days.
    18

--------------------------------------------------------------------------------





vi.The occurrence of an event of default beyond any applicable notice and cure
period under any obligation, agreement, instrument or document which is secured
in whole or in part by Owner’s or Landlord’s interest in the Hotel or the
acceleration of the indebtedness secured thereby or the commencement of a
foreclosure thereunder.
ag.Remedies for Owner Events of Default. In the event of an Owner Event of
Default, Manager shall have the right to institute any and all proceedings
permitted by law or equity, including, without limitation, actions for specific
performance and/or damages.
Article X


ASSIGNMENT AND SALE
ah.Assignment.
i.Except as provided in Section 10.01.B, Manager shall not assign, mortgage,
pledge, hypothecate or otherwise transfer its interest in all or any portion of
this Agreement or any rights arising under this Agreement or suffer or permit
such interests or rights to be assigned, transferred, mortgaged, pledged,
hypothecated or encumbered, in whole or in part, whether voluntarily,
involuntarily or by operation of law, or permit the use or operation of any
Hotel by anyone other than Manager or Owner. For the purposes of this Section
10.01, an assignment of this Agreement shall be deemed to include a Change of
Control.
ii.Notwithstanding Section 10.01.A, Manager shall have the right, without
Owner’s consent, to:
1.assign this Agreement (whether directly or pursuant to the direct or indirect
transfer of interests in Manager) in connection with the sale of all or
substantially all of the business and assets of Manager to a third party;
provided such third party assumes in writing the obligations of Manager under
this Agreement;
2.assign this Agreement as a result of a Change of Control arising as a result
of a transfer or issuance of capital stock of Sonesta Holdco permitted by the
Stockholders Agreement;
3.assign this Agreement to another Subsidiary of Manager; provided such
Subsidiary assumes in writing the obligations of Manager under this Agreement;
and
4.sublease or grant concessions or licenses to shops or any other space at any
Hotel so long as the terms of any such subleases or concessions do not exceed
the Term for such Hotel or are terminable upon not more than thirty (30) days’
prior written notice without payment of any fees or penalties, provided that (a)
such subleases or concessions are for newsstand, gift shop, parking garage,
health club, restaurant, bar, commissary, retail, office or rooftop antenna
purposes or similar concessions or uses, (b) such subleases are on commercially
reasonable terms, and (c) such subleases or concessions will not violate or
affect any Legal Requirement or Insurance Requirement, and Manager shall obtain
or cause the subtenant to
    19

--------------------------------------------------------------------------------





obtain such additional insurance coverage applicable to the activities to be
conducted in such subleased space as Landlord and any Mortgagee may reasonably
require.
iii.Notwithstanding Section 10.01.B, Manager may not assign, mortgage, pledge,
hypothecate or otherwise transfer its interest in all or any portion of this
Agreement to any Person (or any Affiliate of any Person) who (a) does not have
sufficient experience to fulfill Manager’s obligations with respect to each
Hotel under this Agreement, (b) is known in the community as being of bad moral
character, or has been convicted of a felony in any state or federal court, or
is in control of or controlled by Persons who have been convicted of felonies in
any state or federal court; or (c) is, or has an Affiliate that is, a Specially
Designated National or Blocked Person.
iv.Owner shall not assign or transfer its interest in this Agreement without the
prior written consent of Manager; provided, however, Owner shall have the right
without such consent (1) to assign its interest hereunder to Landlord or an
Affiliate of Landlord under the terms of the Lease, (2) to assign its interest
hereunder to Manager or an Affiliate of Manager, and (3) to assign its interest
hereunder to an Affiliate of Owner in a corporate restructuring of Owner or any
of its Affiliates, provided such Affiliate satisfied the criteria of Section
10.01.C.
v.If either party consents to an assignment of this Agreement by the other, no
further assignment shall be made without the express consent in writing of such
other party, unless such assignment may otherwise be made without such consent
pursuant to the terms of this Agreement. An assignment by Owner of its interest
in this Agreement approved or permitted pursuant to the terms hereof shall
relieve Owner from its obligations under this Agreement arising from and after
the effective date of such assignment. An assignment by Manager of its interest
in this Agreement shall not relieve Manager from its obligations under this
Agreement unless such assignment occurs in the context of a sale of all or
substantially all of the business of Manager and which is otherwise permitted or
approved, if required, pursuant to this Agreement, in which event Manager shall
be relieved from such obligations arising from and after the effective date of
such assignment.
ai.Amendment of the Lease. The Lease shall not be amended or modified in any way
which would materially reduce Manager’s rights hereunder or impose any material
cost, expense or obligation on Manager.
Article XI


MISCELLANEOUS
aj.Right to Make Agreement. Each party warrants, with respect to itself, that
neither the execution of this Agreement nor the finalization of the transactions
contemplated hereby shall violate any provision of law or judgment, writ,
injunction, order or decree of any court or governmental authority having
jurisdiction over it; result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; or require any consent, vote or approval which has not
been taken, or at the time of the transaction involved shall not have been given
or taken. Each party covenants that it has and
    20

--------------------------------------------------------------------------------





will continue to have throughout the Term for each Hotel, the full right to
enter into this Agreement and perform its obligations hereunder.
ak.Actions By Manager. Manager covenants and agrees that it shall not take any
action which would be binding upon Owner or any Landlord except to the extent it
is permitted to do so pursuant to the terms of this Agreement.
al.Relationship. In the performance of this Agreement, Manager shall act solely
as an independent contractor. Neither this Agreement nor any agreements,
instruments, documents or transactions contemplated hereby shall in any respect
be interpreted, deemed or construed as making Manager a partner, joint venturer
with, or agent of, Owner. Owner and Manager agree that neither party will make
any contrary assertion, claim or counterclaim in any action, suit, arbitration
or other legal proceedings involving Owner and Manager. Nothing contained herein
is intended to, nor shall be construed as, creating any landlord-tenant
relationship between Manager and Owner or between Manager and any Landlord. Each
of Manager and Owner shall prepare and shall cause their Affiliates to prepare
their financial statements and tax returns consistent with the foregoing
characterization.
am.Applicable Law. The Agreement shall be construed under and shall be governed
by the laws of the State of Maryland, without regard to its “choice of law”
rules.
an.Notices. Notices, statements and other communications to be given under the
terms of the Agreement shall be in writing and delivered by hand against receipt
or sent by Express Mail service or by nationally recognized overnight delivery
service, addressed to the parties as follows:
To Owner:        Cambridge TRS, Inc.
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn: President
Phone: (617) 964-8389
Fax: (617) 969-5730


To Manager:        Sonesta International Hotels Corporation
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn: President
Phone: (617) 421-5400
Fax: (617) 928-1305


or at such other address as is from time to time designated by the party
receiving the notice. Any such notice that is given in accordance herewith shall
be deemed received when delivery is received or refused, as the case may be.
Additionally, notices may be given by facsimile transmission, provided that a
hard copy of the transmission shall be delivered to the addressee by
    21

--------------------------------------------------------------------------------





nationally recognized overnight delivery service by no later than the second
(2nd) Business Day following such transmission. Facsimiles shall be deemed
delivered on the date of such transmission, if sent on a Business Day and
received during the receiving party’s normal business hours or, if not received
during the receiving party’s normal business hours, then on the next succeeding
Business Day.
ao.Confidentiality. The parties hereto agree that the matters set forth in this
Agreement are strictly confidential and each party will make every effort to
ensure that the information is not disclosed to any outside person or entities
(including the press) without the prior written consent of the other party
except as may be appropriate or required by law, including the rules and
regulations of the SEC or any stock exchange applicable to Owner or its
Affiliates, in any report, prospectus or other filing made by Owner or its
Affiliates with the SEC or any such stock exchange, or in a press release issued
by a party or its Affiliates which is consistent with its investor relations
program conducted in the ordinary course, and as may be reasonably necessary to
obtain licenses, permits, and other public approvals necessary for the
refurbishment or operation of the Hotel, or, subject to Section 4.01.C(2), in
connection with financing or proposed financing of any Hotel, a Sale of any
Hotel, or a sale of a Controlling Interest in Owner.
ap.Projections. Owner acknowledges that any written or oral projections,
pro formas, or other similar information that has been, prior to execution of
this Agreement, or will, during the Term, be provided by Manager, or any
Affiliate to Owner is for information purposes only and that Manager and any
such Affiliate do not guarantee that the Hotel will achieve the results set
forth in any such projections, pro formas, or other similar information. Any
such projections, pro formas, or other similar information are based on
assumptions and estimates, and unanticipated events may occur subsequent to the
date of preparation of such projections, pro formas, and other similar
information. Therefore, the actual results achieved by the Hotel are likely to
vary from the estimates contained in any such projections, pro formas, or other
similar information and such variations might be material.
aq.Actions to be Taken Upon Termination. Upon termination of this Agreement with
respect to any Hotel:
i.Manager shall, within ninety (90) days after such termination, prepare and
deliver to Owner a final accounting statement (a “Final Statement”) with respect
to such Hotel, consistent with the Annual Operating Statement, along with a
statement of any sums due Manager as of the date of termination. Within
thirty (30) days of the receipt by Owner of such Final Statement, the parties
will make any adjustments, by cash payment, in the amounts paid or retained as
are needed because of the figures set forth in such Final Statement. Any
payments shall be made together with interest at the Interest Rate from the date
such amounts were due or paid, as the case may be, until paid or repaid. If any
dispute shall arise with respect to any Final Statement which cannot be resolved
by the parties within the thirty (30) day period, it shall be settled by
arbitration; provided, however, any cash adjustments relating to items which are
not in dispute shall be made within the thirty (30) day period. The cost of
preparing a Final Statement shall be a Deduction, unless the termination occurs
as a result of a Manager Event of Default or an Owner
    22

--------------------------------------------------------------------------------





Event of Default, in which case the defaulting party shall pay such cost.
Manager and Owner acknowledge that there may be certain adjustments for which
the information will not be available at the time of a Final Statement and the
parties agree to readjust such amounts and make the necessary cash adjustments
when such information becomes available, provided, however, that all accounts
shall be deemed final as of the second (2nd) anniversary of the date of
termination.
ii.Manager shall disburse to Owner all Working Capital for such Hotel (excluding
funds to be held in escrow pursuant to Section 11.08.I) remaining after payment
of all Deductions and all amounts then payable to Manager or Owner with respect
to such Hotel.
iii.Manager shall make available to Owner such books and records as will be
needed by Owner to prepare the accounting statements, in accordance with the
Uniform System of Accounts, for such Hotel for the Year in which the termination
occurs and for any subsequent Year.
iv.Manager shall (to the extent permitted by law) assign to Owner or its
designee all operating licenses and permits for such Hotel which have been
issued in Manager’s name (including liquor and restaurant licenses, if any).
v.If Owner does not exercise its right under Section 11.08.G and/or a successor
Manager is not a franchisee of Manager, Manager shall have the option, to be
exercised within thirty (30) days after termination, to purchase at their then
book value, any items of Inventories and Fixed Asset Supplies marked with any
Trade Name or other trade name, symbol, logo or design of Manager. If Manager
does not exercise such option, Owner agrees that any such items not so purchased
will be used exclusively at such Hotel until they are consumed.
vi.Manager shall, at Owner’s sole cost and expense, use commercially reasonable
efforts to cooperate with Owner or its designee in connection with the transfer
of management of such Hotel including processing of all applications for
licenses, operating permits and other governmental authorizations and the
assignment of all contracts entered into by Manager with respect to the use and
operation of such Hotel as then operated, but excluding all insurance contracts
and multi-property contracts not limited in scope to such Hotel (if applicable)
and all contracts with Affiliates of Manager.
vii.Owner or its designee shall be entitled (but not obligated) to operate such
Hotel under the Trade Names for a period of one (1) year following termination
in consideration for which Owner or its designee shall pay the then standard
franchise fees of Manager and its Affiliates and shall comply with the other
applicable terms and conditions of the form of franchise agreement then being
entered into and Manager will continue to provide services to such Hotel
including, reservations and communication services; provided, however, that all
such services shall be provided in accordance with the applicable terms and
conditions of the form of franchise agreement.
viii.Any computer software (including upgrades and replacements) at such Hotel
owned by Manager, an Affiliate, or the licensor of any of them is proprietary to
Manager, such Affiliate, or
    23

--------------------------------------------------------------------------------





the licensor of any of them and shall in all events remain the exclusive
property of Manager, the Affiliate or the licensor of any of them, as the case
may be, and nothing contained in this Agreement shall confer on Owner the right
to use any of such software. Manager shall have the right to remove from such
Hotel without compensation to Owner any computer software (including upgrades
and replacements), including, without limitation, the System software, owned by
Manager, any Affiliate or the licensor of any of them and any computer equipment
utilized as part of a centralized reservation system or owned by a party other
than Owner.
ix.If this Agreement is terminated for any reason other than by reason of a
Manager Event Default, and excluding a termination as a result of the expiration
of the Term, an escrow fund shall be established from Gross Revenues of each
Hotel to reimburse Manager for all reasonable costs and expenses incurred by
Manager in terminating its employees at such Hotel, such as severance pay,
unemployment compensation, employment relocation, and other employee liability
costs arising out of the termination of employment of such employees. If Gross
Revenues are insufficient to meet the requirements of such escrow fund, then
Manager shall have the right to withdraw the amount of such expenses from
Working Capital or any other funds of Owner with respect to such Hotel held by
or under the control of Manager. Owner or its designee shall have the right to
offer employment to any employee whom Manager proposes to terminate and Manager
shall cooperate with Owner in connection therewith.
x.Manager shall peacefully vacate and surrender such Hotel to Owner.
The provisions of this Section 11.08 shall survive termination.
ar.Trademarks, Trade Names and Service Marks. The names “Sonesta,” “Royal
Sonesta,” “Sonesta Suites,” “Sonesta ES Suites” and “Sonesta Resorts” (each of
the foregoing names, together with any future brand names that may be developed
by Manager or its Affiliates and/or any combination thereof, collectively, the
“Trade Names”) when used alone or in connection with another word or words, and
the Sonesta trademarks, service marks, other trade names, symbols, logos and
designs shall in all events remain the exclusive property of Manager and except
as provided in Section 11.08.E and 11.08.G, nothing contained in this Agreement
shall confer on Owner the right to use any of the Trade Names, or the Sonesta
trademarks, service marks, other trade names, symbols, logos or designs
affiliated or used therewith. Except as provided in Section 11.08.E and 11.08.G,
upon termination of this Agreement, any use of any of the Trade Names, or any of
the Sonesta trademarks, service marks, other trade names, symbols, logos or
designs at the Hotel shall cease and Owner shall promptly remove from the Hotel
any signs or similar items which contain any of the Trade Names, trademarks,
service marks, other trade names, symbols, logos or designs. If Owner has not
removed such signs or similar items within ten (10) Business Days, Manager shall
have the right to do so. The cost of such removal shall be a Deduction. Included
under the terms of this Section 11.09 are all trademarks, service marks, trade
names, symbols, logos or designs used in conjunction with the Hotel, including
restaurant names, lounge names, etc., whether or not the marks contain the
“Sonesta” name. The right to use such trademarks, service marks, trade names,
symbols, logos or designs belongs exclusively to Manager, and the use thereof
inures to the benefit of Manager
    24

--------------------------------------------------------------------------------





whether or not the same are registered and regardless of the source of the same.
The provisions of this Section 11.09 shall survive termination.
as.Waiver. The failure of either party to insist upon a strict performance of
any of the terms or provisions of the Agreement, or to exercise any option,
right or remedy contained in this Agreement, shall not be construed as a waiver
or as a relinquishment for the future of such term, provision, option, right or
remedy, but the same shall continue and remain in full force and effect. No
waiver by either party of any term or provision hereof shall be deemed to have
been made unless expressed in writing and signed by such party.
at.Partial Invalidity. If any portion of this Agreement shall be declared
invalid by order, decree or judgment of a court, or otherwise, this Agreement
shall be construed as if such portion had not been so inserted except when such
construction would operate as an undue hardship on Manager or Owner or
constitute a substantial deviation from the general intent and purpose of the
parties as reflected in this Agreement.
au.Survival. Except as otherwise specifically provided herein, the rights and
obligations of the parties herein shall not survive any termination of this
Agreement.
av.Negotiation of Agreement. Each of Manager and Owner is a business entity
having substantial experience with the subject matter of this Agreement and has
fully participated in the negotiation and drafting of this Agreement.
Accordingly, this Agreement shall be construed without regard to the rule that
ambiguities in a document are to be construed against the draftsman. No
inferences shall be drawn from the fact that the final, duly executed Agreement
differs in any respect from any previous draft hereof.
aw.Entire Agreement. This Agreement, together with any other agreements or
writings signed by the parties that expressly state they are supplemental to, or
supersede any provision of, this Agreement, and together with any instruments to
be executed and delivered pursuant to this Agreement, constitutes the entire
agreement between the parties as of the Effective Date and supersedes all prior
understandings and writings, and may be changed only by a writing signed by the
parties hereto.
ax.Affiliates. Manager shall be entitled to contract with companies that are
Affiliates (or companies in which Manager has an ownership interest if such
interest is not sufficient to make such a company an Affiliate) to provide goods
and/or services to any Hotel provided that the prices and/or terms for such
goods and/or services are competitive. Additionally, Manager may contract for
the purchase of goods and services for any Hotel with third parties that have
other contractual relationships with Manager and its Affiliates, so long as the
prices and terms are competitive. In determining whether such prices and/or
terms are competitive, they will be compared to the prices and/or terms which
would be available from reputable and qualified parties for goods and/or
services of similar quality, and the goods and/or services which are being
purchased shall be grouped in reasonable categories, rather than being compared
item by item. Any dispute as to whether prices and/or terms are competitive
shall be settled by arbitration. The prices paid may include overhead and the
allowance of a reasonable return to Manager’s Affiliates (or companies in which
Manager has an ownership interest if such interest
    25

--------------------------------------------------------------------------------





is not sufficient to make such a company an Affiliate), provided that such
prices are competitive. Owner acknowledges and agrees that, with respect to any
purchases of goods and/or services pursuant to this Section 11.15, Manager’s
Affiliates may retain for their own benefit any allowances, credits, rebates,
commissions and discounts received with respect to any such purchases.
ay.Disputes.
xi.Disputes. Any disputes, claims or controversies arising out of or relating to
this Agreement or the transactions contemplated hereby, including any disputes,
claims or controversies brought by or on behalf of a party hereto, a direct or
indirect parent of a party, or any holder of equity interests (which, for
purposes of this Section 11.16, shall mean any holder of record or any
beneficial owner of equity interests, or any former holder of record or
beneficial owner of equity interests) of a party, either on its own behalf, on
behalf of a party or on behalf of any series or class of equity interests of a
party or holders of any equity interests of a party against a party or any of
their respective trustees, directors, members, officers, managers (including The
RMR Group LLC or its parent and their respective successor), agents or
employees, including any disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance, application or
enforcement of this Agreement, including the agreements set forth in this
Section 11.16, or the governing documents of a party (all of which are referred
to as “Disputes”), or relating in any way to such a Dispute or Disputes shall,
on the demand of any party to such Dispute or Disputes, be resolved through
binding and final arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “AAA”) then in
effect, except as those Rules may be modified in this Section 11.16. For the
avoidance of doubt, and not as a limitation, Disputes are intended to include
(i) derivative actions against the trustees, directors, officers or managers of
a party and class actions by a holder of equity interests against those Persons
and a party and (ii) a Dispute made derivatively on behalf of one party against
another party.
xii.Selection of Arbitrators. There shall be three (3) arbitrators. If there are
only two (2) parties to the Dispute, each party shall select one (1) arbitrator
within fifteen (15) days after receipt by respondent of a copy of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of such
parties. If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one (1) of the three (3) arbitrators proposed by the AAA. If
the party (or parties) fail(s) to select the second (2nd) arbitrator by that
time, the party (or parties) who have appointed the first (1st) arbitrator shall
then have ten (10) days to select one (1) of the three (3) arbitrators proposed
by the AAA to
    26

--------------------------------------------------------------------------------





be the second (2nd) arbitrator; and, if they should fail to select the second
(2nd) arbitrator by such time, the AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator. The two (2) arbitrators so appointed shall jointly appoint the
third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator. If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then the AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.
xiii.Location of Arbitration. Any arbitration hearings shall be held in Boston,
Massachusetts, unless otherwise agreed by the parties, but the seat of
arbitration shall be Maryland.
xiv.Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
xv.Arbitration Award. In rendering an award or decision (an “Arbitration
Award”), the arbitrators shall be required to follow the laws of the State of
Maryland, without regard to principles of conflicts of law. Any arbitration
proceedings or Arbitration Award rendered hereunder, and the validity, effect
and interpretation of the agreements set forth in this Section 11.16 shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. An Arbitration
Award shall be in writing and may, but shall not be required to, briefly state
the findings of fact and conclusions of law on which it is based. Any monetary
Arbitration Award shall be made and payable in U.S. dollars free of any tax,
deduction or offset. Subject to this Section 11.16, each party against which an
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date such Arbitration Award
becomes final or such other date as such Arbitration Award may provide.
xvi.Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties thereto, to the maximum extent permitted by
Maryland law, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
Arbitration Award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of a party’s Arbitration Award to the claimant or the claimant’s
attorneys. Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.
xvii.Appeals. Notwithstanding any language to the contrary in this Agreement,
any Arbitration Award, including but not limited to any interim Arbitration
Award, may be appealed pursuant to the AAA’s Optional Appellate Arbitration
Rules (“Appellate Rules”). An Arbitration Award shall not be considered final
until after the time for filing the notice of appeal
    27

--------------------------------------------------------------------------------





pursuant to the Appellate Rules has expired. Appeals must be initiated within
thirty (30) days of receipt of an Arbitration Award by filing a notice of appeal
with any AAA office. Following the appeal process, the decision rendered by the
appeal tribunal may be entered in any court having jurisdiction thereof. For the
avoidance of doubt, and despite any contrary provision of the Appellate Rules,
the above paragraph relating to costs and expenses shall apply to any appeal
pursuant to this Section 11.16 and the appeal tribunal shall not render an
Arbitration Award that would include shifting of any costs or expenses
(including attorneys’ fees) of any party.
xviii.Final Judgment. Following the expiration of the time for filing the notice
of appeal, or the conclusion of the appeal process set forth in the above
paragraph, an Arbitration Award shall be final and binding upon the parties
thereto and shall be the sole and exclusive remedy between those parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators. Judgment upon an Arbitration Award may
be entered in any court having jurisdiction. To the fullest extent permitted by
law, no application or appeal to any court of competent jurisdiction may be made
in connection with any question of law arising in the course of arbitration or
with respect to any Arbitration Award made, except for actions relating to
enforcement of the agreements set forth in this Section 11.16 or any arbitral
award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.
xix.Intended Beneficiaries. This Section 11.16 is intended to benefit and be
enforceable by the parties hereto and their respective shareholders,
stockholders, members, beneficial interest owners, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
parent and their respective successor), members, agents or employees and their
respective successors and assigns and shall be binding on the parties, and such
Persons and be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such Persons may have by contract or
otherwise.
az.Permitted Contests. Manager shall have the right to contest the amount or
validity of any Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
any Hotel, by appropriate legal proceedings, conducted in good faith and with
due diligence, provided that (a) such contest shall not cause the applicable
Landlord or Owner to be in default under any Mortgage or reasonably be expected
to result in a lien attaching to such Hotel, unless such lien is fully bonded or
otherwise secured to the reasonable satisfaction of such Landlord, (b) no part
of such Hotel nor any Gross Revenues therefrom shall be in any immediate danger
of sale, forfeiture, attachment or loss, and (c) Manager shall indemnify and
hold harmless Owner and Landlord from and against any cost, claim, damage,
penalty or reasonable expense, including reasonable attorneys’ fees, incurred by
Owner or Landlord in connection therewith or as a result thereof. Owner and the
applicable Landlord shall sign all required applications and otherwise cooperate
with Manager in expediting the matter, provided that neither Owner nor such
Landlord shall thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith), and any such costs or expenses incurred in connection therewith
shall be paid as a Deduction. Each Landlord shall agree to join in any such
proceedings if required legally to prosecute such contest, provided that such
Landlord shall not thereby be subjected to
    28

--------------------------------------------------------------------------------





any liability therefor (including, without limitation, for the payment of any
costs or expenses in connection therewith) and Manager agrees by agreement in
form and substance reasonably satisfactory to such Landlord, to assume and
indemnify such Landlord. Any amounts paid under any such indemnity of Manager to
Owner or Landlord shall be a Deduction. Any refund of any Claims and such
charges and penalties or interest thereon shall be paid to Manager and included
in Gross Revenues.
ba.Indemnification. Notwithstanding the existence of any insurance provided for
herein and without regard to the policy limits of any such insurance, Manager
shall protect, indemnify and hold harmless Owner and each Landlord for, from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and reasonable expenses (including, without limitation, reasonable
attorneys’ fees), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Owner or such Landlord by reason of: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring on or about any Hotel or adjoining sidewalks or rights of way under
Manager’s control, (b) any use, misuse, non-use, condition, management,
maintenance or repair by Manager or anyone claiming under Manager of any Hotel
or Owner’s Personal Property or any litigation, proceeding or claim by
governmental entities or other third parties to which Owner or any Landlord is
made a party or participant relating to any Hotel or Owner’s Personal Property
or such use, misuse, non-use, condition, management, maintenance, or repair
thereof including, failure to perform obligations (other than Condemnation
proceedings) to which Owner or any Landlord is made a party, (c) any Impositions
that are the obligations of Manager to pay pursuant to the applicable provisions
of this Agreement, and (d) infringement and other claims relating to the
propriety marks of Manager or its Affiliates; provided, however, that Manager’s
obligations hereunder shall not apply to any liability, obligation, claim,
damage, penalty, cause of action, cost or expense to the extent the same arises
from any negligence or willful misconduct of Owner or any Landlord or their
respective employees, agents or invitees. Manager, at its expense, shall
contest, resist and defend any such claim, action or proceeding asserted or
instituted against Owner or any Landlord (but shall not be responsible for any
duplicative attorneys’ fees incurred by Owner or any Landlord) or may compromise
or otherwise dispose of the same, with Owner’s or such Landlord’s, as
appropriate, prior written consent (which consent may not be unreasonably
withheld or delayed). If Owner or any Landlord unreasonably delays or withholds
consent, Manager shall not be liable under this Section 11.18 for any
incremental increase in costs or expenses resulting therefrom. The obligations
under this Section 11.18 shall survive termination.
bb.Remedies Cumulative. To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Owner or Manager, now or
hereafter provided either in this Agreement or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Owner or Manager of
any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Owner or Manager of any or all of such
rights, powers and remedies.
bc.Amendments and Modifications. This Agreement shall not be modified or amended
except in writing signed by Owner and Manager.
    29

--------------------------------------------------------------------------------





bd.Claims; Binding Effect; Time of the Essence; Nonrecourse. Anything contained
in this Agreement to the contrary notwithstanding, all claims against, and
liabilities of, Manager or Owner arising prior to any date of termination of
this Agreement shall survive such termination. All the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. Time is of the
essence with respect to the exercise of any rights of Manager, Owner or any
Landlord under this Agreement. Nothing contained in this Agreement shall be
construed to create or impose any liabilities or obligations and no such
liabilities or obligations shall be imposed on any of the equityholders,
beneficial owners, direct or indirect, officers, directors, trustees, employees
or agents of Owner or any Landlord or their respective Affiliates or Manager or
its Affiliates for the payment or performance of the obligations or liabilities
of Owner, any Landlord or Manager, as applicable.
be.Counterparts; Headings. This Agreement may be executed in two (2) or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.
bf.No Political Contributions. Notwithstanding any provision in this Agreement
to the contrary, no money or property of the Hotel shall be paid or used or
offered, nor shall Owner or Manager directly or indirectly use or offer, consent
or agree to use or offer, any money or property of any Hotel (i) in aid of any
political party, committee or organization, (ii) in aid of any corporation,
joint stock or other association organized or maintained for political purposes,
(iii) in aid of any candidate for political office or nomination for such
office, (iv) in connection with any election, (v) for any political purpose
whatever, or (vi) for the reimbursement or indemnification of any person for any
money or property so used.
bg.REIT Qualification.
i.Manager shall take all commercially reasonable actions reasonably requested by
Owner or any Landlord for the purpose of qualifying such Landlord’s rental
income from Owner under the Lease as “rents from real property” pursuant to
Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code, including but not
limited to any action requested to maintain: (1) Manager’s continued
qualification as an “eligible independent contractor” (as defined in Section
856(d)(9)(A) of the Code) with respect to SVC and (2) each Hotel’s continued
treatment as a “qualified lodging facility” (as defined in Section 856(d)(9)(D)
of the Code). Manager shall not be liable if such reasonably requested actions,
once implemented, fail to have the desired result of qualifying any Landlord’s
rental income from Owner under the Lease as “rents from real property” pursuant
to Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code. This Section
11.24.A shall not apply in situations where an Adverse Regulatory Event has
occurred; instead, Section 11.25 shall apply.
ii.If Owner or any Landlord wish to invoke the terms of Section 11.24.A, Owner
or such Landlord (as appropriate) shall contact Manager and the parties shall
meet with each other to
    30

--------------------------------------------------------------------------------





discuss the relevant issues and to develop a mutually-agreed upon plan for
implementing such reasonably requested actions.
iii.Any additional out-of-pocket costs or expenses incurred by Manager in
complying with such a request shall be borne by Owner (and shall not be a
Deduction). Owner shall reimburse Manager for such expense or cost promptly, but
not later than five (5) Business Days after such expense or cost is incurred.
iv.Manager shall not authorize any wagering activities to be conducted at or in
connection with any Hotel, and Manager shall use commercially reasonable efforts
to achieve the goal of having at least one-half of the Guest Rooms in each Hotel
being used on a transient basis and the goal of having no Hotel amenities and
facilities that are not customary for similarly situated properties.
bh.Adverse Regulatory Event. In the event of an Adverse Regulatory Event arising
from or in connection with this Agreement, Owner and Manager shall work together
in good faith to amend this Agreement to eliminate the impact of such Adverse
Regulatory Event. For purposes of this Agreement, the term “Adverse Regulatory
Event” means any time that a law, statute, ordinance, code, rule or regulation
imposes upon Owner (or could impose upon Owner in Owner’s reasonable opinion),
any material threat to any Landlord’s or any Landlord’s Affiliate’s status as a
“real estate investment trust” under the Code or to the treatment of amounts
paid to Landlord as “rents from real property” under Section 856(d) of the Code.
Each of Manager and Owner shall inform the other of any Adverse Regulatory Event
of which it is aware and which it believes likely to impair compliance of any of
the Hotel with respect to the aforementioned sections of the Code.
bi.Tax Matters. Manager will prepare or cause to be prepared all tax returns
required in the operation of the Hotel, which include payroll, sales and use tax
returns, personal property tax returns and business, professional and
occupational license tax returns. Manager shall timely file or cause to be filed
such returns as required by the State; provided that, Owner shall promptly
provide all relevant information to Manager upon request, and any late fees or
penalties resulting from delays caused by Owner shall be borne by Owner. Manager
shall not be responsible for the preparation of any Landlord’s or Owner’s
federal or state income tax returns, provided Manager shall cooperate fully with
Owner and any Landlord as may be necessary to enable Owner or such Landlord to
file such federal or state income tax returns, including by preparing data
reasonably requested by Owner or such Landlord and submitting it to Owner or
such Landlord, as applicable, as soon as reasonably practicable following such
request.
bj.Third Party Beneficiaries. The terms and conditions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors, heirs,
legal representatives or permitted assigns of each of the parties hereto and
except for Landlord and SVC, which are intended third party beneficiaries, no
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.
Article XII
    31

--------------------------------------------------------------------------------







DEFINITION OF TERMS; CONSTRUCTION
bk.Definition of Terms. The following terms when used in this Agreement and the
Addenda attached hereto shall have the meanings indicated:
“AAA” has the meaning ascribed to such term in Section 11.16.A.
“Additional Manager Advances” means advances by Manager under Section 4.05,
together with simple interest at the rate of nine percent (9%) per annum on the
outstanding balance thereof from time to time.
“Additional Working Capital” has the meaning ascribed to such term in Section
4.05.
“Adverse Regulatory Event” has the meaning ascribed to such term in Section
11.25.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, directly or indirectly, of the power: (i) to vote fifty
percent (50%) or more of the voting stock or equity interests of such Person; or
(ii) to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting stock or equity interests, by
contract or otherwise.
“Agreement” means this Master Management Agreement.
“Annual Operating Projection” has the meaning ascribed to such term in
Section 4.04.A.
“Annual Operating Statement” has the meaning ascribed to such term in
Section 4.01.B.
“Appellate Rules” has the meaning ascribed to such term in Section 11.16.G.
“Arbitration Award” has the meaning ascribed to such term in Section 11.16.E.
“Award” has the meaning ascribed to such term in the Lease.
“Base Management Fee” means an amount per Hotel equal to three percent (3%) of
Gross Revenues for Full Service Hotels or five percent (5%) of Gross Revenues
for Select Service Hotels.
“Building” means, with respect to any Hotel, the building or buildings in which
such Hotel is located, together with any related amenities or facilities.
“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in the Commonwealth of Massachusetts are authorized
by law or executive action to close.
    32

--------------------------------------------------------------------------------





“Change of Control” means, the acquisition by any Person or Persons acting in
concert (excluding Persons who are holders, directly or indirectly, of equity
interest in Manager as of the date of this Agreement or Affiliates or Immediate
Family Members of such Persons) of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of 50% or more, or rights, options or warrants to acquire 50% or
more, of the outstanding shares of voting stock or other voting interests of
Manager.
“Claims” has the meaning ascribed to such term in Section 11.17.
“Code” means the Internal Revenue Code of 1986.
“Condemnation” means (a) the exercise of any governmental power with respect to
any Hotel or any interest therein, whether by legal proceedings or otherwise, by
a Condemnor of its power of condemnation, (b) a voluntary sale or transfer of
any Hotel or any interest therein, to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation are pending, or (c) a
taking or voluntary conveyance of any Hotel or any interest therein, or right
accruing thereto or use thereof, as the result or in settlement of any
Condemnation or other eminent domain proceeding affecting any Hotel or any
interest therein, whether or not the same shall have actually been commenced.
“Condemnor” means any public or quasipublic authority, or private corporation
or individual, having the power of Condemnation.
“Controlling Interest” means (i) if the Person is a corporation, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such Person (through ownership of such
shares or by contract), or (ii) if the Person is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the business, management or policies of such Person. “Control”,
“Controlling” and “Controlled” have corrective meanings.
“Deduction” has the meaning ascribed to such term in the definition of Operating
Profit.
“Discount Rate” means an annual rate of eight percent (8%).
“Disputes” has the meaning ascribed to such term in Section 11.16.A.
“Effective Date” means, with respect to each Hotel, the date designated as the
Effective Date for such Hotel on Schedule 1.
“Environmental Laws” means all applicable federal, state and local statutes,
laws, rules and regulations (now or hereafter in effect) dealing with the use,
generation, treatment, storage, release, disposal, remediation or abatement of
Hazardous Substances.
“Existing CC&Rs” has the meaning ascribed to such term in Section 8.02.A.
    33

--------------------------------------------------------------------------------





“FF&E” means, with respect to each Hotel, collectively, all furniture, fixtures
and equipment located on or at such Hotel, including without limitation:
furnishings, fixtures, decorative items, signage, audiovisual equipment,
kitchen equipment and appliances, cabinetry, laundry equipment, housekeeping
equipment, telecommunications systems, security systems and front desk and
backofthe house computer equipment; provided, however, that the term “FF&E”
shall not include Fixed Asset Supplies or software.
“FF&E Reserve Account” has the meaning ascribed to such term in Section 5.04.A.
“FF&E Reserve Deposit” means, with respect to any Hotel, for each Year or
portion thereof, an amount equal to five percent (5%) of Gross Revenues for such
Hotel.
“FF&E Reserves” has the meaning ascribed to such term in Section 5.04.A.
“Final Statement” has the meaning ascribed to such term in Section 11.08.A.
“Fixed Asset Supplies” means, with respect to each Hotel, collectively, all
items included within “Operating Equipment” under the Uniform System of Accounts
that may be consumed in the operation of such Hotel or are not capitalized,
including linen, china, glassware, tableware, uniforms, and similar items used
in the operation of such Hotel.
“Full Service Hotel” means a Hotel designated as a Full Service Hotel on
Schedule 1.
“Future CC&Rs” has the meaning ascribed to such term in Section 8.02.A.
“GAAP” means generally accepted accounting principles, consistently applied.
“Government Agencies” means any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Owner, the applicable Landlord
or the applicable Hotel.
“Gross Revenues” means, with respect to any Hotel, for any period, all revenues
and receipts of every kind derived from operating such Hotel and all departments
and parts thereof during such period, including: income (from both cash and
credit transactions) after deductions for bad debts and discounts for prompt
cash payments and refunds from rental of Guest Rooms and other spaces at such
Hotel, telephone charges, stores, offices, exhibit or sales space of every kind;
license, lease and concession fees and rentals (not including gross receipts of
licensees, lessees and concessionaires); income from vending machines; income
from parking; health club membership fees; food and beverage sales; wholesale
and retail sales of merchandise; service charges; and proceeds, if any, from
business interruption or other loss of income insurance; provided, however, that
Gross Revenues shall not include the following: gratuities to employees of such
Hotel; federal, state or municipal excise, sales or use taxes or any other taxes
collected directly from patrons or guests or included as part of the sales price
of any goods or services;
    34

--------------------------------------------------------------------------------





proceeds from the sale of FF&E; interest received or accrued with respect to the
funds in the operating accounts of such Hotel; any refunds, rebates, discounts
and credits of a similar nature, given, paid or returned in the course of
obtaining Gross Revenues or components thereof; insurance proceeds (other than
proceeds from business interruption or other loss of income insurance);
condemnation proceeds (other than for a temporary taking); or any proceeds from
any Sale of such Hotel or from the refinancing of any debt encumbering such
Hotel but excluding amounts expressly stated in this Agreement not to be
included in Gross Revenues.
“Gross Room Revenues” means, with respect to any Hotel, all Gross Revenues
attributable to or payable for rental of Guest Rooms at such Hotel, after
deductions for bad debts and discounts for prompt cash payments and refunds from
rental of such Guest Rooms, including, without limitation, all credit
transactions, whether or not collected, but excluding (i) any sales or room
taxes collected by Manager for transmittal to the appropriate taxing authority,
and (ii) any revenues from sales or rentals of ancillary goods, such as VCR
rentals, telephone income and fireplace log sales and sales from in-room service
bars. Gross Room Revenues shall also include the proceeds from any business
interruption insurance or other loss of income insurance. Gross Room Revenues
shall be accounted for in accordance with the Uniform System of Accounts.
“Guest Room” means a lodging unit in a Hotel.
“Hazardous Substances” means any substance:
1.the presence of which requires or may hereafter require notification,
investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or
2.which is or becomes defined as a “hazardous waste”, “hazardous material”, or
“hazardous substance”, “dangerous waster”, “pollutant” or “contaminant” or term
of similar import under any present or future federal, state or local statute,
regulation, rule or ordinance or amendments thereto including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. et seq.) and the Resource Conservation and Recovery Act (42
U.S.C. section 6901 et seq.) and the regulations promulgated thereunder; or
3.which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, any state of the United States, or any
political subdivision thereof; or
4.the presence of which at any Hotel causes or materially threatens to cause an
unlawful nuisance upon such Hotel or to adjacent properties or poses or
materially threatens to pose a hazard to such Hotel or to the health or safety
of persons on or about such Hotel; or
    35

--------------------------------------------------------------------------------





5.without limitation, which is or contains gasoline, diesel fuel or other
petroleum hydrocarbons or volatile organic compounds; or
6.without limitation, which is or contains polychlorinated biphenyls (PCBs),
asbestos or urea formaldehyde foam insulation; or
7.without limitation, which contains or emits radioactive particles, waves or
material; or
8.without limitation, constitutes materials which are now or may hereafter be
listed as medical waste pursuant to the Medical Waste Tracking Act of 1988, or
analogous state or local laws or regulations or guidelines promulgated
thereunder.
“Hotel” means any Hotel listed on Schedule 1, including the Building and all
other improvements constructed or to be constructed on the parcel or parcels of
land on which such Building and improvements is located, and all FF&E installed
or located on the Site or in the Building, and all easements or other Owner
rights thereto owned by Landlord together with, for purposes of this Agreement,
all office equipment, telephone equipment, motor vehicles, and other equipment
leased by Owner, Fixed Asset Supplies and Inventories at such Hotel.
“Interest Rate” means an annual rate of 9%, but not higher than the highest rate
permitted by law.
“Immediate Family Member” of an individual means any lineal descendant of such
individual (including descendants by adoption), the spouse of any such lineal
descendant, the estate of such individual or of his or her lineal descendants,
or a trust for the principal benefit of one or more of such individual or of his
or her lineal descendants (including a trust the principal beneficiary of which
is another trust for the principal benefit of one or more such Persons).
“Impositions” has the meaning ascribed to such term in the Lease but shall not
include:
1.    Special assessments (regardless of when due or whether they are paid as a
lump sum or in installments over time) imposed because of facilities which are
constructed by or on behalf of the assessing jurisdiction (for example, roads,
sidewalks, sewers, culverts, etc.) which directly benefit the applicable Hotel
(regardless of whether or not they also benefit other buildings), which
assessments shall be treated as capital costs of construction and not as
Deductions; and
2.    Impact fees (regardless of when due or whether they are paid as a lump sum
or in installments over time) which are required as a condition to the issuance
of site plan approval, zoning variances or building permits, which impact fees
shall be treated as capital costs of construction and not as Deductions.
“Insurance Requirements” means, with respect to each Hotel, all terms of any
insurance policy required by this Agreement and all requirements of the issuer
of any such policy and all
    36

--------------------------------------------------------------------------------





orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon such Hotel.
“Inventories” means, with respect to each Hotel, “Inventories” as defined in the
Uniform System of Accounts, including provisions in storerooms, refrigerators,
pantries and kitchens; beverages in wine cellars and bars; other merchandise
intended for sale; fuel; mechanical supplies; stationery; and other expensed
supplies and similar items.
“Landlord” means, with respect each Hotel, the Person identified as Landlord for
such Hotel on Schedule 1.
“Lease” means that certain Master Lease Agreement, dated as of the date of this
Agreement, between Landlords and Owner, as amended from time to time.
“Legal Requirements” means, with respect to each Hotel, collectively, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions affecting
such Hotel or the maintenance, construction, alteration or operation thereof,
whether now or hereafter enacted or in existence, including, without limitation,
(a) all permits, licenses, authorizations, certificates and regulations
necessary to operate such Hotel, and (b) all covenants, agreements, restrictions
and encumbrances contained in any instruments at any time in force affecting
such Hotel which either (i) do not require the approval of Manager, or (ii) have
been approved by Manager as required hereby, including those which may (A)
require material repairs, modifications or alterations in or to the Hotel or (B)
in any way materially and adversely affect the use and enjoyment thereof, but
excluding any requirements under Sections 11.24, 11.25 or 11.26, and (c) all
valid and lawful requirements of Government Agencies or pertaining to reporting,
licensing, permitting, investigation, remediation and removal of underground
improvements (including, without limitation, treatment or storage tanks, or
water, gas or oil wells), or emissions, discharges, releases or threatened
releases of Hazardous Substances, chemical substances, pesticides, petroleum or
petroleum products, pollutants, contaminants or hazardous or toxic substances,
materials or wastes whether solid, liquid or gaseous in nature, into the
environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances,
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or pollutants, contaminants or hazardous or
toxic substances, materials or wastes, whether solid, liquid of gaseous in
nature.
“Loyalty Program” means the Sonesta Travel Pass loyalty program or such
replacement or successor “frequent stay” reward program as Manager may employ in
the future for the hotels in the System.
“Loyalty Program Fee” means an amount assessed based on defined costs associated
with the Loyalty Program, not greater than one percent (1%) of Gross Revenues or
such greater amount otherwise mutually agreed upon between Owner and Manager.
“Manager” has the meaning ascribed to such term in the Preamble hereto or shall
mean any successor or permitted assign, as applicable.
    37

--------------------------------------------------------------------------------





“Manager Event of Default” has the meaning ascribed to such term in Section
9.01.
“Marketing Programs” means advertising, marketing, promotional and public
relations programs and campaigns including so-called “frequent stay” rewards
program which are intended for the benefit of all hotels in the System.
“Marketing Program Fee” means an amount equal to one percent (1%) of Gross
Revenues or an amount otherwise mutually agreed upon between Owner and Manager.
“Monthly Statement” has the meaning ascribed to such term in Section 4.01.A.
“Mortgage” means any mortgage indebtedness obtained by a Landlord to finance one
or more of its Hotels, and may take the form of a mortgage, deed of trust or
security document customarily in use in the State.
“Mortgagee” means the holder of any Mortgage.
“Officer’s Certificate” means a certificate executed by an officer of Manager
which certifies that with respect to the Annual Operating Statement delivered
under Section 4.01.B, the accompanying statement has been properly prepared in
accordance with GAAP and fairly presents the financial operations of the
applicable Hotel.
“Operating Loss” means a negative Operating Profit for a Hotel.
“Operating Profit” means, with respect to any Hotel, the excess of Gross
Revenues over the following expenses incurred by Manager in accordance with the
Operating Standards and the terms of this Agreement, on behalf of Owner, in
operating such Hotel:
1.the cost of sales, including, without limitation, compensation, fringe
benefits, payroll taxes and other costs related to Hotel employees (the
foregoing costs shall not include salaries and other employee costs of executive
personnel of Manager who do not work at such Hotel on a regular basis; except
that the foregoing costs shall include the allocable portion of the salary and
other employee costs of any general manager or other supervisory personnel
assigned to a “cluster” of hotels which includes such Hotel);
2.departmental expenses incurred at departments within such Hotel;
administrative and general expenses; the cost of marketing incurred by such
Hotel; advertising and business promotion incurred by such Hotel;
3.routine repairs, maintenance and minor alterations under Section 5.02;
4.all charges for electricity, power, gas, oil, water and other utilities
consumed in the operation of such Hotel;
5.the cost of Inventories and Fixed Asset Supplies consumed in the operation of
such Hotel;
    38

--------------------------------------------------------------------------------





6.lease payments for equipment and other personal property reasonably necessary
for the operation of such Hotel and any ground lease payments;
7.a reasonable reserve for uncollectible accounts receivable as determined by
Manager;
8.all costs and fees of independent professionals or other third parties who are
retained by Manager to perform services required or permitted hereunder;
9.all costs and fees of technical consultants and operational experts who are
retained or employed by Manager and/or Affiliates of Manager for specialized
services (including, without limitation, quality assurance inspectors) and the
cost of attendance by employees of the Hotel at training and manpower
development programs sponsored by Manager;
10.the Base Management Fee, Reservations Fee and Systems Fee;
11.insurance costs and expenses for coverage required to be maintained under
Section 6.01;
12.taxes, if any, payable by or assessed against Manager related to this
Agreement or to Manager’s operation of the Hotel (exclusive of Manager’s income
taxes) and all Impositions;
13.the Marketing Program Fee and the Loyalty Program Fee;
14.such Hotel’s share of the costs and expenses of participating in programs and
activities prescribed for members of the System (including those central or
regional services set forth in Section 1.03) to the extent such costs are not
paid pursuant to a Marketing Program;
15.the costs of commercially reasonable efforts of causing such Hotel to be in
compliance with each and every provision of the Lease (regardless of whether or
not such compliance is a requirement of this Agreement);
16.such other costs and expenses incurred by Manager to comply with Legal
Requirements and Insurance Requirements or are otherwise reasonably necessary
for the proper and efficient operation of such Hotel; and
17.such other costs and expenses paid to Owner or the applicable Landlord
pursuant to the Lease or this Agreement, if such costs and expenses would have
been a Deduction if paid directly by Manager to a third person in respect of
such Hotel (the items above collectively, “Deductions”).
Deductions shall not include (a) payments with respect to items for which
Manager has agreed to be liable at its own cost and expense in this Agreement or
under any other agreement between Manager and Owner including indemnities, (b)
debt service payments pursuant to any Mortgage, (c) payments pursuant to
equipment leases or other forms of financing obtained by Owner for the FF&E
located in or connected with the Hotel, both of which shall be paid or
    39

--------------------------------------------------------------------------------





caused to be paid by Owner, (d) rent payable under the Lease, (e) any
reimbursement to Manager for advances Manager makes with respect to the Hotel as
permitted hereunder, (f) the Incentive Management Fee, (g) the Procurement and
Construction Supervision Fee or (h) any item specifically stated not to be a
Deduction.
“Operating Standards” has the meaning ascribed to such term in Section 1.02.A.
“Overdue Rate” means an annual rate of 12% but not higher than the highest rate
permitted by law.
“Owner” has the meaning ascribed to such term in the Preamble or shall mean any
successor or permitted assignee, as applicable.
“Owner Advances” has the meaning ascribed to such term in Section 3.02.D.
“Owner Event of Default” has the meaning ascribed to such term in Section 9.03.
“Owner Operating Loss Advance(s)” has the meaning ascribed to such term in
Section 4.06.
“Owner’s Personal Property” means, with respect to each Hotel, collectively, all
motor vehicles, consumable inventories and supplies, furniture, furnishings,
movable walls and partitions, equipment and machinery and all other tangible
personal property of Owner, if any, acquired by Owner on and after the Effective
Date for such Hotel and located at such Hotel or used in Owner’s business at
such Hotel, and all modifications, replacements, alterations and additions to
such personal property.
“Owner’s Priority” means, with respect to any Hotel, for each Year or portion
thereof during the Term for such Hotel, an annual amount equal to the sum of (a)
the amount of the Owner’s Priority for such Hotel as designated on Schedule 1
(as it may be increased from time to time in accordance herewith) plus,
effective as of the date of any disbursement thereof by Owner and/or Landlord,
(b) an amount equal to eight percent (8%) of amounts paid by (i) Landlord
pursuant to Sections 5.1.2(b), 10.2.3 or 11.2 of the Lease or (ii) Owner
pursuant to Section 5.03 (in excess of amounts funded from the FF&E Reserve),
Section 6.04 (in excess of the insurance proceeds) or Section 6.05 (in excess of
the Award), as the case may be.
“Owner’s Residual Payment” means, for each Hotel, with respect to each Year or
portion thereof, an amount equal to Operating Profit for such Hotel remaining
after deducting amounts paid or payable in respect of Reimbursable Advances, and
the FF&E Reserve Deposit for such Hotel for such Year.
“Owner Working Capital Advances” means, for each Hotel, the aggregate of all
funds remitted by Owner to Manager as Additional Working Capital for such Hotel.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company partnership or other entity, and the
heirs, executors,
    40

--------------------------------------------------------------------------------





administrators, legal representatives, successors and assigns of such Person
where the context so permits.
“Prior Lease” has the meaning ascribed to such term in the Recitals.
“Prior Management Agreement” has the meaning ascribed to such term in the
Recitals.
“Prior Manager” has the meaning ascribed to such term in the Recitals.
“Prior Owner” has the meaning ascribed to such term in the Recitals.
“Procurement and Construction Supervision Fee” means, for any Hotel., an amount
equal to three percent (3%) of all third party costs of capital expenditures
under Sections 5.04, 6.04 and 6.05.
“Reimbursable Advances” means, for each Hotel, the amounts paid or payable in
respect of Section 3.02.D with respect to such Hotel.
“Reservation Fee” means one and one-half percent (1.5%) of Gross Room Revenues.
“Rules” has the meaning ascribed to such term in Section 11.16.A.
“Sale of a Hotel” means any sale, assignment, transfer or other disposition, for
value or otherwise, voluntary or involuntary, of Owner’s leasehold or
subleasehold title to a Hotel or the applicable Landlord’s fee or leasehold
title to a Hotel, as the case may be. For purposes of this Agreement, a Sale of
a Hotel shall also include a lease (or sublease) of all or substantially all of
Owner’s leasehold interest in a Hotel and any sale, assignment, transfer or
other disposition, for value or otherwise, voluntary or involuntary, in a single
transaction or a series of transactions, of the Controlling Interest in Owner or
Landlord, but shall not include any conveyance which results in SVC continuing
to hold a Controlling Interest in the transferee.
“SEC” means the United States Securities and Exchange Commission.
“Select Service Hotel” means a Hotel designated as a Select Service Hotel on
Schedule 1.
“Site” means, with respect to any Hotel, the land on which such Hotel is
located, together with any related appurtenances.
“Sonesta” means Sonesta International Hotels Corporation, a Maryland
corporation.
“Sonesta Holdco” means Sonesta Holdco Corporation, a Maryland corporation,
Sonesta’s parent.
“Specially Designated National or Blocked Person” means (a) a person designated
by the U.S. Department of Treasury’s Office of Foreign Assets Control, or other
governmental entity, from time to time as a “specially designated national or
blocked person” or similar status, (b) a person described in Section 1 of
U.S. Executive Order 13224 issued on September 23, 2001, or
    41

--------------------------------------------------------------------------------





(c) a person otherwise identified by government or legal authority as a person
with whom Manager or its Affiliates are prohibited from transacting business.
Currently, a listing of such designations and the text of the Executive Order
are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.
“State” means, with respect to each Hotel, the state in which such Hotel is
located.
“Stockholders Agreement” means that certain Stockholders Agreement dated as of
February 27, 2020 by and among Sonesta Holdco, SVC and certain other
stockholders of Sonesta Holdco.
“System” means all hotels which are operated under the Trade Names.
“SVC” means Service Properties Trust, a Maryland real estate investment trust.
“System Fee” mean, for each Hotel, during any Year, an amount equal to one and
one-half percent (1.5%) of Gross Revenues for such Hotel.
“System Standards” means the physical standards (for example, quality of the
Building, FF&E, and Fixed Asset Supplies, frequency of FF&E replacements, etc.);
each of such standards shall be the standard which is generally prevailing or in
the process of being implemented at other hotels in the System, on a fair and
consistent basis with other hotels in the System; provided, however, that if the
market area or the physical peculiarities of the Hotel warrant, in the
reasonable judgment of Manager, a deviation from such standards shall be
permitted.
“Term” has the meaning ascribed to such term in Section 2.01.
“Trade Names” has the meaning ascribed to such term in Section 11.09.
“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as published by the American
Hotel & Lodging Educational Institute, as revised from time to time to the
extent such revision has been or is in the process of being generally
implemented within the System.
“Working Capital” means, with respect to each Hotel, collectively, funds that
are used in the daytoday operation of the business of the Hotel.
“Year” means the calendar year.
bl.Construction. The definitions of terms herein shall apply equally to the
singular, plural, past, present and future forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise
    42

--------------------------------------------------------------------------------





modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in
this Agreement shall be construed to refer to this Agreement in its entirety and
not to any particular provision thereof, (iv) all references in this Agreement
to Articles, Sections and Exhibits shall be construed to refer to Articles and
Sections of, and Exhibits to, this Agreement, and (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time. Any titles or captions contained in
this Agreement are for convenience only and shall not be deemed part of the text
of this Agreement.


[SIGNATURES BEGIN ON THE FOLLOWING PAGE]


    43


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.
MANAGER:


SONESTA INTERNATIONAL HOTELS
CORPORATION, a Maryland corporation






By: /s/ Carlos R. Flores            
Carlos R. Flores
President and Chief Executive Officer




OWNER:


CAMBRIDGE TRS, INC.,
a Maryland corporation




By: /s/ John G. Murray            
John G. Murray
President and Chief Executive Officer






{S2653850; 2}     [Signature Page to Sonesta Master Management Agreement]


--------------------------------------------------------------------------------





Each Landlord, in consideration of the obligations of Manager and Owner under
the within Agreement, joins to evidence its agreement to be bound by the terms
of Sections 4.01.C, 4.02.B, 5.04, Article VI, 8.01, 8.02, 8.04, 10.02, 11.06,
11.16, 11.17 and 11.18, to the extent applicable to it.


LANDLORD:


HPT IHG-2 PROPERTIES TRUST,
a Maryland real estate investment trust


HPT IHG-3 PROPERTIES LLC,
a Maryland limited liability company




By: /s/ John G. Murray            
John G. Murray
President and Chief Executive Officer






     [Joinder Page to Sonesta Master Management Agreement]


--------------------------------------------------------------------------------





SCHEDULE 1
HOTELS
Name/Trade Name
and Street Address
LandlordEffective DateService
LevelOwner’s PrioritySonesta Atlanta Northwest Galleria
6345 Powers Ferry Road NW
Atlanta, Georgia 30339HPT IHG-3 Properties LLC09/18/2020Full$1,724,205
Sonesta Suites Dallas Park Central
7800 Alpha Road
Dallas, Texas 75240
HPT IHG-2 Properties Trust09/25/2020Full$1,917,163
Sonesta ES Suites Dallas Park Central
7880 Alpha Road
Dallas, Texas 75240


HPT IHG-2 Properties Trust09/25/2020Select$731,079







    


--------------------------------------------------------------------------------





Schedule to Exhibit 10.6


There are 2 management agreements with Sonesta International Hotels Corporation,
or Sonesta, for hotels which we and Sonesta have designated as conversion
hotels, a representative form of which is filed as Exhibit 10.6 to our Quarterly
Report on Form 10-Q for the quarter ended September 30, 2020 and which is
incorporated herein by reference.  The other management agreement, with the
respective parties and applicable to the respective hotel listed below, is
substantially identical in all material respects to the representative form of
management agreement.



OwnerName/Trade Name and Street AddressLandlordManagerService LevelEffective
DateOwner’s PrioritySVC NJ TRS LLC
Sonesta Hamilton Park Morristown
175 Park Avenue
Florham Park, New Jersey 07932
HPT Cambridge LLCSonesta NJ LLCFullOctober 1, 2020$5,484,939             



    